


Exhibit 10.80

 

LEASEHOLD DEED OF TRUST

 

THIS LEASEHOLD DEED OF TRUST (this “Deed of Trust”) made as of the 30th  day of
January, 2004, by S&W OF LAS VEGAS, L.L.C., a Delaware limited liability
company, having an address at c/o The Smith & Wollensky Restaurant Group, Inc.,
1114 First Avenue, New York, New York 10021 (the “Grantor”) to FIRST AMERICAN
TITLE COMPANY OF NEVADA, INC., as trustee, having an address at 3760
Pecos-McLeod, #7, Las Vegas, Nevada 89121 (the “Trustee”), for the benefit of
MORGAN STANLEY DEAN WITTER COMMERCIAL FINANCIAL SERVICES, INC., a Delaware
corporation, having an address at 825 Third Avenue, New York, New York 10022
(the “Beneficiary”).

 

W I T N E S S E T H:

 

WHEREAS, the Grantor is the owner of a leasehold estate in the premises
described in Exhibit A attached hereto (the “Premises”) under and pursuant to
the provisions of the lease described in Exhibit A-1 attached hereto (the
“Subject Lease”);

 

WHEREAS, the Grantor is a party to a certain Line of Credit Agreement of even
date herewith among the Grantor, The Smith & Wollensky Restaurant Group, Inc.,
and the Beneficiary (such agreement and any and all amendments, modifications,
extensions, renewals or replacements thereto, is referred to herein as the “Loan
Agreement”; all capitalized terms used herein which are not defined herein shall
have the meanings given to them in the Loan Agreement);

 

WHEREAS, subject to the terms and conditions of the Loan Agreement, the
Beneficiary has agreed to extend a commercial line of credit under which the
Beneficiary will make advances to the Grantor (the “Advances”), which is
evidenced by a Promissory Note of even date herewith in the principal amount of
up to Two Million and 00/100 Dollars ($2,000,000.00) [as the same may be amended
or restated from time to time, the “Note”]; and

 

WHEREAS, it is a condition to the obligation of the Beneficiary to make the
Advances that the Grantor execute and deliver this Deed of Trust.

 

NOW THEREFORE, TO SECURE PAYMENT AND PERFORMANCE OF THE FOLLOWING OBLIGATIONS
(collectively, the “Obligations”):

 

(i)                                     Prompt payment and performance of all
obligations of the Grantor under, with respect to and arising in connection with
the Loan Agreement, the Note, this Deed of Trust and the other Loan Documents
(as herein defined), including without limitation, all obligations to the
Beneficiary for fees, costs and expenses, including attorneys’ fees, as provided
herein or therein;

 

(ii)                                  Payment of all sums advanced by the
Beneficiary or the Trustee to protect the Trust Property (as defined herein),
with interest thereon at the Default Rate (as defined herein);

 

--------------------------------------------------------------------------------


 

(iii)                               All renewals, extensions, amendments,
restatements and changes of, or substitutions or replacements for, all or any
part of any of the obligations described in clause (i) hereof; and

 

(iv)                              Payment of all sums advanced and costs and
expenses incurred by the Beneficiary (or by the Trustee) in connection with any
of the foregoing obligations or in connection with the perfection and the
security therefor, whether such advances, costs and expenses were made or
incurred at the request of the Grantor or the Beneficiary (or the Trustee);

 

THE GRANTOR BY THESE PRESENTS HEREBY IRREVOCABLY grants, gives, bargains, sells,
alienates, enfeoffs, conveys, confirms, sets over, delivers, assigns and
transfers to the Trustee and its successors and assigns, IN TRUST FOREVER, WITH
POWER OF SALE, pursuant to this Deed of Trust and applicable law, for the
benefit of the Beneficiary, all right, title and interest of the Grantor now
owned, or hereafter acquired, in and to the property, rights and interests
hereinafter described in granting clauses (a) through (l) [all property of any
kind described in said clauses (a) through (l) being, collectively, the “Trust
Property”] including, without limitation, (i) such Trust Property that is real
property under the laws of the State of Nevada (such Trust Property that is also
such real property being collectively, the “RP Collateral”); (ii) any RP
Collateral or UCC Collateral (defined below) that is deemed a “fixture” under
the Uniform Commercial Code of the State of Nevada (the “Nevada UCC”); and (iii)
Trust Property that is not RP Collateral to the full extent that Trust Property
may be subject to the Uniform Commercial Code of the State of New York
(collectively, the “UCC Collateral”); provided, however, such grant of the
Leases and Rents shall be absolute and unconditional as set forth in Paragraph 7
below:

 

(a)                                  (i) the Subject Lease and the leasehold
estate in the Premises created thereunder; (ii) the buildings and improvements
owned by the Grantor now or hereafter located on the Premises (the
“Improvements”); (iii) all modifications, extensions and renewals of the Subject
Lease and all credits, deposits, options, purchase options, privileges and
rights of the Grantor under the Subject Lease, including, but not limited to,
the right, if any, to renew or extend the Subject Lease for a succeeding term or
terms, or to acquire fee title to or other interest in all or any portion of the
Premises or to the Improvements; and (iv) all of the Grantor’s rights and
remedies at any time arising under or pursuant to Section 365(h) of the
Bankruptcy Code, 11 U.S.C. § 101 et seq. (the “Bankruptcy Code”), including,
without limitation, all of the Grantor’s rights thereunder to remain in
possession of the Premises and the Improvements;

 

(b)                                 all of the estate, right, title, claim or
demand of any nature whatsoever of the Grantor, either in law or in equity, in
possession or expectancy, in and to the Premises or any part thereof;

 

(c)                                  all easements, rights-of-way, gores of
land, streets, ways, alleys, passages, sewer rights, waters, water courses,
water rights and powers, and all estates, rights, titles, interests, privileges,
liberties, tenements, hereditaments, and appurtenances of any nature whatsoever,
in any way belonging, relating or pertaining to the Premises (including, without
limitation, any and all development rights, air rights or similar or comparable
rights of any nature whatsoever now or hereafter appurtenant to the Premises or
now or hereafter transferred to the Premises);

 

2

--------------------------------------------------------------------------------


 

(d)                                 all machinery, apparatus, equipment,
fittings, fixtures and other property of every kind and nature whatsoever and
all additions thereto and renewals and replacements thereof, and all
substitutions therefor now owned or hereafter acquired by the Grantor, or in
which the Grantor has or shall have an interest, now or hereafter located upon
or in, or attached to, any portion of the Premises or appurtenances thereto, or
located off-site from the Premises but purchased with the proceeds of the
Advances and used or usable in connection with the present or future operation
and occupancy of the Premises and all building equipment, materials and supplies
of any nature whatsoever owned by the Grantor, or in which the Grantor has or
shall have an interest, now or hereafter located upon the Premises and whether
stored at the Premises or off-site if used in connection with such operation and
occupancy (collectively, the “Equipment”), and the right, title and interest of
the Grantor in and to any of the Equipment which may be subject to any security
agreements (as defined in the Nevada UCC), superior in lien to the lien of this
Deed of Trust and all proceeds and products of any of the above;

 

(e)                                  all awards or payments, including interest
thereon, and the right to receive the same, which may be made with respect to
the Premises, whether from the exercise of the right of eminent domain
(including any transfer made in lieu of the exercise of said right), or for any
other injury to or decrease in the value of the Premises;

 

(f)                                    all leases and other agreements (other
than the Subject Lease) affecting the use or occupancy of the Premises now or
hereafter entered into (the “Leases”) and the right to receive and apply the
rents, issues and profits of the Premises (the “Rents”) to the payment of the
Obligations;

 

(g)                                 all right, title and interest of the Grantor
in and to (i) all contracts from time to time executed by the Grantor or any
manager or agent on its behalf relating to the ownership, construction,
maintenance, repair, operation, occupancy, sale or financing of the Premises or
any part thereof and all agreements relating to the purchase or lease of any
portion of the Premises or any property which is adjacent or peripheral to the
Premises, together with the right to exercise such options and all leases of
Equipment, (ii) all consents, licenses (to the extent such grant is permitted by
law), building permits, certificates of occupancy and other governmental
approvals relating to construction, completion, occupancy, use or operation of
the Premises or any part thereof, and (iii) all drawings, plans, specifications
and similar or related items relating to the Premises;

 

(h)                                 all trade names, trademarks, logos,
copyrights, good will and books and records relating to or used in connection
with the operation of the Premises or any part thereof; all general intangibles
related to the operation of the Premises now existing or hereafter arising;

 

(i)                                     all accounts and revenues arising from
the operation of the Premises, including, without limitation, (i) any right to
payment now existing or hereafter arising for goods sold or for services
rendered, whether or not yet earned by performance, arising from the operation
of the Premises and (ii) all rights to payment from any consumer credit-charge
card organization or entity, including, without limitation, payments arising
from the use of any credit or debit card, including those now existing or
hereafter created, substitutions therefor, proceeds thereof (whether cash or
non-cash, movable or immovable, tangible or intangible) received upon the sale,
exchange, transfer, collection or other disposition or substitution thereof and
any and all of the foregoing and proceeds therefrom;

 

3

--------------------------------------------------------------------------------


 

(j)                                     all proceeds of and any unearned
premiums on any insurance policies covering the Premises, including, without
limitation, the right to receive and apply the proceeds of any insurance,
judgments, or settlements made in lieu thereof, for damage to the Premises and
all refunds of Taxes (as herein defined);

 

(k)                                  the right, in the name and on behalf of the
Grantor, to appear in and defend any action or proceeding brought with respect
to the Premises and to commence any action or proceeding to protect the interest
of the Beneficiary in the Premises; and

 

(l)                                     all rights and estates in reversion or
remainder to any existing and future corrections, modifications, supplements or
amendments to, or renewals, extensions or ratifications of, or replacements or
substitutions for, or accessions, additions or attachments to, or proceeds (both
cash and non-cash) of, any of the foregoing, and all privileges and
appurtenances thereunto belonging.

 

IN FURTHERANCE OF THE FOREGOING GRANTS, BARGAINS, SALES, ASSIGNMENTS, TRANSFERS
AND CONVEYANCES, AND TO PROTECT THE TRUST PROPERTY AND THE SECURITY GRANTED BY
THIS DEED OF TRUST, THE GRANTOR COVENANTS AND AGREES WITH AND REPRESENTS AND
WARRANTS TO THE BENEFICIARY AS FOLLOWS:

 

1.                                       Payment of Obligations.

 

The Grantor will pay the Obligations at the time and in the manner provided for
its payment in the Loan Agreement, the Note and the other Loan Documents.  The
Loan Agreement and the Note provide for a variable rate of interest.

 

2.                                       Habendum and Warranty of Title.

 

(a)  The Grantor represents that the Grantor is the lawful owner of the Trust
Property in existence on the date hereof, with good right and authority to
encumber and convey it, and that the RP Collateral is free and clear of all
liens, claims and encumbrances, subject to the terms and condition of the
Subject Lease and the other title exceptions expressly set forth in the title
insurance policy issued to the Beneficiary in connection with the Advances and
insuring the lien of this Deed of Trust.  The Grantor hereby binds the Grantor
and the Grantor’s successors and assigns to forever WARRANT and DEFEND the Trust
Property and every part of it unto the Trustee, his successors or substitutes in
the Trust, and his or their assigns, against the claims and demands of every
person whomsoever lawfully claiming or to claim it or any part of it (such
warranty to supersede any provision contained in this Deed of Trust limiting the
liability of the Grantor), subject to the terms and condition of the Subject
Lease and the other title exceptions expressly set forth in the title insurance
policy issued to the Beneficiary in connection with the Advances and insuring
the lien of this Deed of Trust.  The Grantor further represents and warrants (i)
the Subject Lease is in full force and effect and has not been modified in any
manner whatsoever, (ii) there are no defaults under the Subject Lease and no
event has occurred, which but for the passage of time, or notice, or both, would
constitute a default under the Subject Lease, (iii) all rents, additional rents
and other sums due and payable under the Subject Lease have been paid in full,
and (iv) no action has commenced and no notice has been given or received for
the purpose of terminating the Subject Lease.

 

4

--------------------------------------------------------------------------------


 

(b)  The Grantor also represents and warrants that (i) the Grantor is now, and
after giving effect to this Deed of Trust, will be in a solvent condition, (ii)
the execution and delivery of this Deed of Trust by the Grantor does not
constitute a “fraudulent conveyance’’ within the meaning of Title 11 of the
United States Code as now constituted or under any other applicable statute, and
(iii) no bankruptcy or insolvency proceedings are pending or contemplated by or
against the Grantor.

 

3.                                       Insurance.

 

At all times prior to the termination of this Deed of Trust, the Grantor (i)
will keep the Improvements and the Equipment insured against loss or damage by
fire, standard extended coverage perils and such other hazards as the
Beneficiary shall from time to time require in amounts approved by the
Beneficiary on a so-called “special form” policy, which amounts shall in no
event be less than 100% of the full insurable replacement value of the
Improvements and the Equipment and shall be sufficient to meet all applicable
co-insurance requirements and will maintain such other forms of insurance
coverage with respect to the Trust Property as the Beneficiary shall require,
and (ii) will maintain rental and business interruption insurance and such other
insurance as the Beneficiary may from time to time require, in amounts approved
by the Beneficiary, including, without limitation, comprehensive general public
liability insurance covering injury and damage to persons and property naming
the Beneficiary as an additional insured.  All policies of insurance (the
“Policies”) shall be issued by insurers having a minimum policy holders rating
of “A-” per the latest rating publication of Property and Casualty Insurers by
A.M. Best Company and shall have a financial size category of not less than IX,
and who are lawfully doing business in the state of Nevada and are otherwise
acceptable in all respects to the Beneficiary.  All Policies shall include a
provision that such Policy (a) will not be cancelled, altered or in any way
limited in coverage or reduced in amount unless the Beneficiary is notified in
writing at least thirty (30) days prior to such cancellation or change, (b)
shall contain a mortgagee non-contribution clause endorsement or an equivalent
endorsement satisfactory to the Beneficiary naming the Beneficiary as the person
to which all payments made by the insurer thereunder shall be paid and shall
otherwise be in form and substance satisfactory in all respects to the
Beneficiary and (c) shall indicate the Beneficiary’s address as Morgan Stanley
Dean Witter Commercial Financial Services, Inc., 825 Third Avenue, 15th Floor,
New York, New York 10022, or such other address as the Beneficiary may designate
from time to time.  Blanket insurance policies shall not be acceptable for the
purposes of this Paragraph 3 unless otherwise approved to the contrary by the
Beneficiary.  The Grantor shall pay the premiums for the Policies as the same
become due and payable.  At the request of the Beneficiary, the Grantor will
deliver the Policies to the Beneficiary.  Not later than ten (10) days prior to
the expiration date of each of the Policies, the Grantor will deliver to the
Beneficiary a renewal policy or policies marked “premium paid” or accompanied by
other evidence satisfactory to the Beneficiary that the Policies are in effect
and the premiums have been paid.  If at any time the Beneficiary is not in
receipt of written evidence that all insurance required hereunder is in full
force and effect, the Beneficiary shall have the right without notice to the
Grantor to take such action as the Beneficiary deems necessary to protect its
interest in the Trust Property, including, without limitation, the obtaining of
such insurance coverage as the Beneficiary in its sole discretion deems
appropriate, and all expenses incurred by the Beneficiary in connection with
such action or in obtaining such insurance and keeping it in effect shall be
paid by the Grantor to the Beneficiary upon demand.  The Grantor shall at all
times comply with and shall cause the Improvements and Equipment and the use,
occupancy, operation, maintenance, alteration, repair and restoration thereof to
comply with the terms, conditions, stipulations and requirements of the
Policies.  If the Premises, or

 

5

--------------------------------------------------------------------------------


 

any portion of the Improvements or the Equipment, is located in a Federally
designated “special flood hazard area,” in addition to the other Policies
required under this Paragraph 3, a flood insurance policy shall be delivered by
the Grantor to the Beneficiary.  If no portion of the Premises is located in a
Federally designated “special flood hazard area” such fact shall be
substantiated by a certificate in form satisfactory to the Beneficiary from a
licensed surveyor, appraiser or professional engineer or other qualified
person.  If the Trust Property shall be damaged or destroyed, in whole or in
part, by fire or other property hazard or casualty, the Grantor shall give
prompt notice thereof to the Beneficiary.  Sums paid to the Beneficiary by any
insurer may be retained and applied by the Beneficiary toward payment of the
Obligations, or held as cash collateral therefor, whether or not then due and
payable in such order, priority and proportions as the Beneficiary in its
discretion shall deem proper or, at the discretion of the Beneficiary, the same
may be paid, either in whole or in part, to the Grantor for such purposes as the
Beneficiary shall designate.  If the Beneficiary shall receive and retain such
insurance proceeds, the lien of this Deed of Trust shall be reduced only by the
amount thereof received and retained by the Beneficiary and actually applied by
the Beneficiary in reduction of the Obligations.  This Paragraph 3 is subject to
the terms of the Subject Lease.

 

4.                                       Payment of Taxes, etc.

 

(a)                                  To the extent that the Grantor is obligated
to pay the same under the Subject Lease or under applicable law, the Grantor
shall pay all taxes, assessments, water rates, sewer rents and other charges,
including vault charges and license fees for the use of vaults, chutes and
similar areas adjoining the Premises, now or hereafter levied or assessed
against the Trust Property and the Premises (the “Taxes”) prior to the date upon
which any fine, penalty, interest or cost may be added thereto or imposed by law
for the nonpayment thereof, and the Grantor shall deliver to the Beneficiary,
upon request, receipted bills, canceled checks and other evidence satisfactory
to the Beneficiary evidencing the payment of the Taxes prior to the date upon
which any fine, penalty, interest or cost may be added thereto or imposed by law
for the nonpayment thereof.

 

(b)                                 After prior notice to the Beneficiary, in
the case of any material item, the Grantor, at its own expense, may contest by
appropriate legal proceeding, promptly initiated and conducted in good faith and
with due diligence, the amount or validity or application in whole or in part of
any of the Taxes, provided that (i) no default shall have occurred and shall be
continuing under the Note or this Deed of Trust, (ii) the Grantor is permitted
to do so under the provisions of the Subject Lease, (ii) such proceeding shall
suspend the collection of the contested Taxes from the Grantor and from the
Trust Property, (iv) such proceeding shall be permitted under and be conducted
in accordance with the provisions of any other instrument to which the Grantor
or the Trust Property is subject and shall not constitute a default thereunder,
(v) neither the Trust Property nor any part thereof nor any interest therein
will in the opinion of the Beneficiary be in danger of being sold, forfeited,
terminated, canceled or lost, and (vi) the Grantor shall have set aside in an
interest-bearing account with the Beneficiary, and otherwise in a manner
satisfactory to the Beneficiary, adequate cash reserves for the payment of the
contested Taxes, together will all interest and penalties thereon, or in the
alternative the Grantor shall have furnished such security as may be required in
the proceeding, or as may otherwise be requested or required by the Beneficiary
to insure the payment of the contested Taxes, together with all interest and
penalties thereon, and, provided further, that if at any time the Beneficiary
determines, in its sole and absolute discretion, that payment of any tax,
assessment or other charge shall become necessary to prevent the delivery of a
tax deed conveying the Trust Property or any portion thereof because of
non-payment

 

6

--------------------------------------------------------------------------------


 

of any such sums, then the Grantor shall pay or cause to be paid the sums in
sufficient time to prevent the delivery of such tax deed.

 

(c)                                  If a default shall occur under the Note or
this Deed of Trust either prior to, or after, initiating said proceeding, the
Beneficiary shall have the right to either initiate or continue said proceeding,
as the case may be, either in its own name or as agent of the Grantor.  The
Grantor shall cooperate with the Beneficiary and make available to the
Beneficiary upon demand any and all information, and execute any documents or
pleadings, which the Beneficiary may reasonably require.  The Beneficiary shall
then conduct said proceeding in a manner it deems appropriate, and at its own
expense, subject to any right of reimbursement from the Grantor in accordance
with the provisions of this Deed of Trust.

 

5.                                       Escrow Fund.

 

To the extent that the Grantor is obligated to pay the Taxes under the Subject
Lease or under applicable law, the Grantor will, at the option of the
Beneficiary, pay to the Beneficiary on the first day of each calendar month
one-twelfth of an amount (the “Escrow Fund”) which would be sufficient to pay
the Taxes payable, or estimated by the Beneficiary to be payable, during the
ensuing twelve (12) months.  The Beneficiary will apply the Escrow Fund to the
payment of Taxes which are required to be paid by the Grantor pursuant to the
provisions of this Deed of Trust.  If the amount of the Escrow Fund shall exceed
the amount of the Taxes payable by the Grantor pursuant to the provisions of
this Deed of Trust, the Beneficiary shall, in its discretion, (a) return any
excess to the Grantor, (b) credit such excess against future payments to be made
to the Escrow Fund or (c) credit such excess against the Debt in such priority
and proportions as the Grantor in its sole discretion shall deem proper.  In
returning such excess, the Beneficiary may deal with the person shown on the
records of the Beneficiary to be the owner of the Trust Property.  If the Escrow
Fund is not sufficient to pay the Taxes, as the same become payable, the Grantor
shall pay to the Beneficiary, upon request, an amount which the Beneficiary
shall estimate as sufficient to make up the deficiency.  Any amounts in the
Escrow Fund may not be commingled with the general funds of the Beneficiary and
shall constitute additional security for the Obligations and shall bear
interest.

 

6.                                       Condemnation.

 

Notwithstanding any taking of all or any portion of the Trust Property by any
public or quasi-public authority through eminent domain or otherwise, the
Grantor shall continue to pay the Obligations at the times and in the manner
provided therefor in the Note, this Deed of Trust and the other Loan Documents,
and the Obligations shall not be reduced until any award or payment therefor
shall have been actually received and applied by the Beneficiary to the
reduction of the Obligations.  The Beneficiary may hold such award or payment 
as cash collateral for the Obligations and/or apply all or any of the same to
the reduction of the Obligations whether or not then due and payable in such
order, priority and proportions as the Beneficiary in its discretion shall deem
proper.  If the Trust Property is sold, through foreclosure or otherwise, prior
to the receipt by the Beneficiary of such award or payment, the Beneficiary
shall have the right, whether or not a deficiency judgment shall have been
sought, recovered or denied with respect to the Obligations, to receive such
award or payment, or a portion thereof sufficient to pay the Obligations,
whichever is less.  The Grantor shall file and prosecute its claim or claims for
any such award or payment in good faith and with due diligence and cause the
same to be

 

7

--------------------------------------------------------------------------------


 

collected and paid over to the Beneficiary.  The Grantor hereby irrevocably
authorizes and empowers the Beneficiary, in the name of the Grantor or
otherwise, to collect and receipt for any such award or payment and to file and
prosecute such claim or claims.  Although it is hereby expressly agreed that the
same shall not be necessary in any event, the Grantor shall, upon demand of the
Beneficiary, make, execute and deliver any and all assignments and other
instruments sufficient for the purpose of assigning any such award or payment to
the Beneficiary, free and clear of any encumbrances of any kind or nature
whatsoever.

 

7.                                       Leases and Rents.

 

(a)                                  Grantor hereby absolutely and
unconditionally assigns, sells, transfers and conveys all of the right, title
and interest in and to all Leases and all renewals, replacements and guarantees
thereof along with all of the Rents to Beneficiary.  This assignment is absolute
in nature and not an assignment for additional security only.  Subject to the
terms of this Paragraph 7, the Beneficiary waives the right to enter the
Premises for the purposes of collecting the Rents, and grants the Grantor the
right to collect the Rents.  The Grantor shall hold the Rents, or an amount
sufficient to discharge all current sums due in respect of the Obligations in
trust for use in payment of the Obligations.  The right of the Grantor to
collect the Rents may be revoked by the Beneficiary without notice upon any
default under the terms of the Note or this Deed of Trust.  Following such
revocation, the Beneficiary may retain and apply the Rents toward payment of the
Obligations,  in such order, priority and proportions as the Beneficiary, in its
discretion, shall deem proper, or to the operation, maintenance and repair of
the Trust Property, and irrespective of whether the Beneficiary shall have
commenced any sale or foreclosure of this Deed of Trust or shall have applied or
arranged for the appointment of a receiver.  The Grantor shall not, without the
consent of the Beneficiary, make, or suffer to be made, any Leases or modify or
cancel any Leases, or accept prepayments of installments of the Rents for a
period of more than one (1) month in advance or further assign the whole or any
part of the Rents.  Notwithstanding the foregoing, the Beneficiary will not
unreasonably withhold its consent to the Grantor making a new Lease or renewing
an existing Lease provided that (i) no Event of Default has occurred hereunder
and (ii) such new or renewed Lease is (a) for actual occupancy, (b) at market
rents, (c) for a reputable use as reasonably determined by the Beneficiary and
(d) made pursuant to documentation in form and substance satisfactory in all
respect to the Beneficiary.  The Grantor shall (a) fulfill or perform each and
every provision of the Leases on the part of the Grantor to be fulfilled or
performed, (b) promptly send copies of all notices of default which the Grantor
shall send or receive under the Leases to the Beneficiary, and (c) enforce the
performance or observance of the provisions thereof by the tenants thereunder. 
The Grantor shall from time to time, but not less frequently than once every 180
days, provide to the Beneficiary a complete and detailed leasing status report
with respect to the Improvements, which leasing status report shall be in form
and substance satisfactory in all respects to the Beneficiary.  In addition to
the rights which the Beneficiary may have herein, in the event of any default
under this Deed of Trust, the Beneficiary, at its option, may require the
Grantor to pay monthly in advance to the Beneficiary, or any receiver appointed
to collect the Rents, the fair and reasonable rental value for the use and
occupation of such part of the Premises as may be in possession of the Grantor. 
Upon default in any such payment, the Grantor will vacate and surrender
possession of the Premises to the Beneficiary, or to such receiver, and, in
default thereof, the Grantor may be evicted by summary proceedings or
otherwise.  Nothing contained in this Paragraph 7(a) shall be construed as
imposing on the Beneficiary any of the obligations of the lessor under the
Leases or of a “mortgagee in possession” (or equivalent).

 

8

--------------------------------------------------------------------------------


 

(b)                                 The Grantor acknowledges and agrees that,
upon recordation of this Deed of Trust, the Beneficiary’s interest in the Rents
shall be deemed to be fully perfected, “choate” and enforced as to the Grantor
and all third parties, including without limitation any subsequently appointed
trustee in any case under the Bankruptcy Code (as hereinafter defined), without
the necessity of (i) commencing an action for the sale or foreclosure of the
Trust Property, (ii) furnishing notice to the Grantor or tenants under the
Leases, (iii) making formal demand for the Rents, (iv) taking possession of the
Premises, (v) obtaining the appointment of a receiver of the rents and profits
of the Premises, (vi) sequestering or impounding the Rents, or (vii) taking any
other affirmative action.

 

(c)                                  For purposes of Section 552(b) of the
Bankruptcy Code, the Grantor and the Beneficiary agree that this Deed of Trust
shall constitute a “security agreement,” that the security interest created by
such security agreement extends to property of the Grantor acquired before the
commencement of a case in bankruptcy and to all amounts paid as Rents and that
such security interest shall extend to all Rents acquired by the estate after
the commencement of a case in bankruptcy.

 

(d)                                 The Grantor acknowledges and agrees that all
Rents shall be deemed to be “Cash Collateral” under Section 363 of the
Bankruptcy Code in the event that the Grantor files a voluntary petition in
bankruptcy or is made subject to any involuntary bankruptcy proceeding.  After
the filing of such petition, the Grantor may not use Cash Collateral without the
consent of the Beneficiary and/or an order of any bankruptcy court pursuant to
Section 363(b)(2) of the Bankruptcy Code.

 

(e)                                  It is agreed and understood that the
Beneficiary hereby reserves the right and shall have the right, at any time and
from time to time, without the consent or joinder of any other party, to
subordinate this Deed of Trust and the liens, assignments and security interests
created by this Deed of Trust to all or any of the Leases regardless of the
respective priority of any of such Leases and this Deed of Trust.  Upon doing
so, a foreclosure of the Beneficiary’s liens, assignments and security interests
under this Deed of Trust shall be subject to and shall not operate to extinguish
any of said Leases as to which such subordination is operative.

 

8.                                       Maintenance of the Trust Property.

 

The Grantor represents and warrants that, to the best of its knowledge, the uses
to which the Trust Property is put are, as of the date hereof, in material
compliance with all zoning, land use and similar laws, rules and regulations
(including, without limitation, all parking requirements).  The Grantor shall
cause the Trust Property to be maintained in good condition and repair and will
not commit or suffer to be committed any waste of the Trust Property.  The
Improvements and the Equipment shall not be removed, demolished or materially
altered (except for normal replacement of the Equipment), without the prior
written consent of the Beneficiary.  The Grantor shall promptly comply with all
existing and future governmental laws, orders, ordinances, rules and regulations
affecting the Trust Property, or any portion thereof or the use thereof.  The
Grantor shall promptly repair, replace or rebuild any part of the Trust Property
which may be damaged or destroyed by fire or other property hazard or casualty
(including any fire or other property hazard or casualty for which insurance was
not obtained or obtainable) or which may be affected by any taking by any public
or quasi-public authority through eminent domain or otherwise, and shall
complete and pay for, within a reasonable time, any structure at any time in the
process of construction or repair on the Premises.  If such fire or other
property hazard or casualty shall be covered by the Policies, the Grantor’s
obligation to repair, replace or rebuild such portion of the Trust

 

9

--------------------------------------------------------------------------------


 

Property shall be contingent upon the Beneficiary paying the Grantor the
proceeds of the Policies, or such portion thereof as shall be sufficient to
complete such repair, replacement or rebuilding, whichever is less.  The Grantor
will not, without obtaining the prior consent of the Beneficiary, initiate, join
in or consent to any private restrictive covenant, zoning ordinance, or other
public or private restrictions, limiting or affecting the uses which may be made
of the Trust Property or any part thereof.

 

9.                                       Environmental Provisions.

 

(a)                                  For the purposes of this Paragraph 9, the
following terms shall have the following meanings:  (i) the term “Governmental
Authority” shall mean the Federal government, or any state or other political
subdivision thereof, or any agency, court or body of the Federal government, any
state or other political subdivision thereof, exercising executive, legislative,
judicial, regulatory or administrative functions.  For purposes of this
Paragraph 9 only, the term “Trust Property” shall include the land comprising
the Premises, (ii) the “Environmental Requirements” shall collectively mean all
present and future laws, statutes, common law, ordinances, rules, regulations,
orders, codes, licenses, permits, decrees, judgments, directives or the
equivalent of or by any Governmental Authority and relating to or addressing the
protection of the environment or human health, and (iii) the term “Hazardous
Material” shall mean any material or substance that, whether by its nature or
use, is now or hereafter defined or regulated as a hazardous waste, hazardous
substance, pollutant or contaminant under any Environmental Requirement, or
which is toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise hazardous or which is or contains
petroleum, gasoline, diesel fuel, another petroleum hydrocarbon product,
asbestos, asbestos-containing materials or polychlorinated biphenyls.

 

(b)                                 The Grantor hereby represents and warrants
to the Beneficiary to the best of its knowledge that (i) except as specifically
set forth in the Phase I Environmental Assessment dated October 19, 1994
prepared by Terracon Consultants Western, Inc. (heretofore reviewed by the
Beneficiary or its consultant), no Hazardous Material is currently located at,
on, in, under or about the Trust Property in violation of any Environmental
Requirements, (ii) no releasing, emitting, discharging, leaching, dumping,
disposing or transporting of any Hazardous Material from the Trust Property onto
any other property or from any other property onto or into the Trust Property
has occurred or is occurring in violation of any Environmental Requirement,
(iii) no notice of violation, non-compliance, liability or potential liability,
lien, complaint, suit, order or other notice with respect to the Trust Property
is presently outstanding under any Environmental Requirement, nor does the
Grantor have knowledge or reason to believe that any such notice will be
received or is being threatened, and (iv) the Trust Property and the operation
thereof are in full compliance with all Environmental Requirements.

 

(c)                                  The Grantor shall comply, and shall cause
all tenants or other occupants of the Trust Property deriving their interests
through the Grantor to comply, in all respects with all Environmental
Requirements, and will not generate, store, handle, process, dispose of or
otherwise use, and will not permit any tenant or other occupant of the Trust
Property to generate, store, handle, process, dispose of or otherwise use,
Hazardous Materials at, in, on, or about the Trust Property in a manner that
could lead or potentially lead to the imposition on the Grantor, the Beneficiary
or the Trust Property of any liability or lien of any nature whatsoever under
any Environmental Requirement.  The Grantor shall notify the Beneficiary
promptly in the event of any spill or other release of any Hazardous Material
at, in, on, under or about the Trust Property which is required to be reported
to a Governmental Authority under any Environmental Requirement, will promptly
forward to the Beneficiary copies of any notices received

 

10

--------------------------------------------------------------------------------


 

by the Grantor relating to alleged violations of any Environmental Requirement
or any potential liability under any Environmental Requirement and will promptly
pay when due any fine or assessment against the Beneficiary, the Grantor or the
Trust Property relating to any Environmental Requirement.  If at any time it is
determined that the operation or use of the Trust Property is in violation of
any applicable Environmental Requirement or that there are Hazardous Materials
located at, in, on, under or about the Trust Property which violate any
applicable Environmental Requirement or that there are Hazardous Materials
located at, in, on, under or about the Trust Property which, under any
Environmental Requirement, require special handling in collection, storage,
treatment or disposal, or any form of cleanup or corrective action, the Grantor
shall, within thirty (30) days after receipt of notice thereof from any
Governmental Authority or from the Beneficiary, take, at the Grantor’s sole cost
and expense, such actions as may be necessary to fully comply in all respects
with all Environmental Requirements, provided, however, that if such compliance
cannot reasonably be completed within such thirty (30) day period, the Grantor
shall commence such necessary action within such thirty (30) day period and
shall thereafter diligently and expeditiously proceed to fully comply in all
respects and in a timely fashion with all Environmental Requirements.

 

(d)                                 If the Grantor fails to timely take, or to
diligently and expeditiously proceed to complete in a timely fashion (as
determined by the Beneficiary in its sole and absolute discretion), any such
action described in clause (c) above, the Beneficiary may, in its sole and
absolute discretion, make advances or payments toward the performance or
satisfaction of the same, but shall in no event be under any obligation to do
so.  All sums so advanced or paid by the Beneficiary (including, without
limitation, counsel and consultant fees and expenses, investigation and
laboratory fees and expenses, and fines or other penalty payments) and all sums
advanced or paid in connection with any judicial or administrative investigation
or proceeding relating thereto, will immediately, upon demand, become due and
payable from the Grantor and shall bear interest at the Default Rate from the
date any such sums are so advanced or paid by the Beneficiary until the date any
such sums are repaid by the Grantor to the Beneficiary.  The Grantor will
execute and deliver, promptly upon request, such instruments as the Beneficiary
may deem useful or necessary to permit the Beneficiary to take any such action,
and such additional notes and instruments, as the Beneficiary may require to
secure all sums so advanced or paid by the Beneficiary.  If a lien is filed
against the Trust Property by any Governmental Authority resulting from the need
to expend or the actual expending of monies arising from an action or omission,
whether intentional or unintentional, of the Grantor or for which the Grantor is
responsible, resulting in the releasing, spilling, leaking, leaching, pumping,
emitting, pouring, emptying or dumping of any Hazardous Material into the waters
or onto land located within or without the state of Nevada where the Trust
Property is located, then the Grantor will, within thirty (30) days from the
date that the Grantor is first given notice that such lien has been placed
against the Trust Property (or within such shorter period of time as may be
specified by the Beneficiary if such Governmental Authority has commenced steps
to cause the Trust Property to be sold pursuant to such lien), either (i) pay
the claim and remove the lien, or (ii) furnish a cash deposit, bond, or such
other security with respect thereto as is satisfactory in all respects to the
Beneficiary and is sufficient to effect a complete discharge of such lien on the
Trust Property.

 

(e)                                  The Beneficiary may, at its option, at any
time or times, but not more than one time per year, cause an environmental audit
of the Trust Property or portions thereof to be conducted to confirm the
Grantor’s compliance with the provisions of this Paragraph 9; provided, however,
the Grantor shall not unreasonably withhold its consent to the Beneficiary’s
request to cause an environmental audit more than one time per year.  In
addition, the Beneficiary may, at its option if the Beneficiary reasonably

 

11

--------------------------------------------------------------------------------


 

believes that a Hazardous Material or other environmental condition violates or
threatens to violate any Environmental Requirement, cause an environmental audit
of the Trust Property or portions thereof to be conducted to confirm the
Grantor’s compliance with the provisions of this Paragraph 9.  The Grantor shall
cooperate in all reasonable ways with the Beneficiary in connection with any
such audit.  If any audit discloses that a violation of or a liability under an
Environmental Requirement exists, or if such audit was required by the
Beneficiary under the second sentence of this subparagraph (e), or was
prescribed by law, regulation or governmental or quasi-governmental authority,
the Grantor shall pay all costs and expenses incurred in connection with such
audit; otherwise, the costs and expenses of such audit shall, notwithstanding
anything to the contrary set forth in this Paragraph 9, be paid by the
Beneficiary.

 

(f)                                    If this Deed of Trust is foreclosed, or
if the Trust Property is sold pursuant to the provisions of this Deed of Trust,
or if the Grantor tenders a deed or assignment in lieu of foreclosure or sale,
the Grantor shall deliver the Trust Property to the purchaser at foreclosure or
sale or to the Beneficiary, its nominee, or wholly-owned subsidiary, as the case
may be, in a condition that complies in all respects with all Environmental
Requirements.

 

(g)                                 The Grantor will defend, indemnify, and hold
harmless the Beneficiary, its employees, agents, officers, and directors, from
and against any and all claims, demands, penalties, causes of action, fines,
liabilities, settlements, damages, costs, or expenses of whatever kind or
nature, known or unknown, foreseen or unforeseen, contingent or otherwise
(including, without limitation, counsel and consultant fees and expenses,
investigation and laboratory fees and expenses, court costs, and litigation
expenses) arising out of, or in any way related to, (i) any breach by the
Grantor of any of the provisions of this Paragraph 9, (ii) the presence,
disposal, spillage, discharge, emission, leakage, release, or threatened release
of any Hazardous Material which is at, in, on, under, about, from or affecting
the Trust Property, including, without limitation, any damage or injury
resulting from any such Hazardous Material to or affecting the Trust Property or
the soil, water, air, vegetation, buildings, personal property, persons or
animals located on the Trust Property or on any other property or otherwise,
(iii) any personal injury (including wrongful death) or property damage (real or
personal) arising out of or related to any such Hazardous Material, (iv) any
lawsuit brought or threatened, settlement reached, or order or directive of or
by any Governmental Authority relating to such Hazardous Material, or (v) any
violation of any Environmental Requirement or any policy or requirement of the
Beneficiary hereunder.  The aforesaid indemnification shall, notwithstanding any
exculpatory or other provision of any other document or instrument now or
hereafter executed and delivered in connection with the Advances and secured by
this Deed of Trust, constitute the personal recourse undertakings, obligations
and liabilities of the Grantor.  Notwithstanding the foregoing, the aforesaid
indemnification shall not be applicable with respect to any claim, demand,
penalty, cause of action, fine, liability, settlement, damage, cost or other
expense of any type whatsoever occasioned, arising and caused solely and
directly as the result of the gross negligence or willful misconduct of the
Beneficiary, its nominee or wholly-owned subsidiary or their respective
employees or agents subsequent to the date upon which the Beneficiary, its
nominee or wholly-owned subsidiary acquires possession of the Trust Property
following foreclosure of this Deed of Trust, a sale of the Trust Property
pursuant to the provisions of this Deed of Trust, acceptance of a deed or
assignment in lieu of foreclosure or sale or otherwise, or occasioned, arising
and caused solely and directly as the result of any act of any person (other
than (i) an act of the Grantor or a Guarantor or any subsidiary, employee, agent
or affiliate of any of them, or an act of the Beneficiary, its nominee or
affiliate or their respective employees or agents which does not constitute
gross negligence or willful misconduct, or (ii) an act of any governmental
authority, including, without limitation, any change in any Environmental
Requirements)

 

12

--------------------------------------------------------------------------------


 

and occurring subsequent to the earlier to occur of (x) the date of payment to
the Beneficiary in cash of the Obligations, and (y) the date upon which the
Beneficiary, its nominee or affiliate acquires possession of the Trust Property
by foreclosure of this Deed of Trust, a sale of the Trust Property pursuant to
the provisions of this Deed of Trust, acceptance of a deed or assignment in lieu
of foreclosure or sale, or otherwise.

 

(h)                                 The obligations and liabilities of the
Grantor under this Paragraph 9 shall survive and continue in full force and
effect and shall not be terminated, discharged or released, in whole or in part,
irrespective of whether the Obligations have been paid in full and irrespective
of any foreclosure of this Deed of Trust, sale of the Trust Property pursuant to
the provisions of this Deed of Trust or acceptance by the Beneficiary, its
nominee or affiliate of a deed or assignment in lieu of foreclosure or sale and
irrespective of any other fact or circumstance of any nature whatsoever.

 

10.                                 Estoppel Certificates.

 

The Grantor, within fifteen (15) days after request by the Beneficiary and at
its expense, will furnish the Beneficiary with a statement, duly acknowledged
and certified, setting forth the amount of the Obligations and the offsets or
defenses thereto, if any.

 

11.                                 Transfer or Encumbrance of the Trust
Property.

 

(a)                                  No part of the Trust Property nor any
interest of any nature whatsoever therein nor any interest of any nature
whatsoever in the Grantor (whether stock, equity, beneficial, profit, loss or
otherwise) shall in any manner, directly or indirectly, be further encumbered,
sold, transferred or conveyed, or permitted to be further encumbered, sold,
transferred, assigned or conveyed without the prior consent of the Beneficiary,
which consent in any and all circumstances may be withheld in the sole and
absolute discretion of the Beneficiary.  The provisions of the foregoing
sentence of this Paragraph 11 shall apply to each and every such further
encumbrance, sale, transfer, assignment or conveyance, regardless of whether or
not the Beneficiary has consented to, or waived by its action or inaction its
rights hereunder with respect to, any such previous further encumbrance, sale,
transfer, assignment or conveyance, and irrespective of whether such further
encumbrance, sale, transfer, assignment or conveyance is voluntary, by reason of
operation of law or is otherwise made.

 

(b)                                 Anything contained in this Paragraph 11 to
the contrary notwithstanding, indirect transfers of interests in the Grantor
arising from transfers of interests in The Smith & Wollensky Restaurant Group,
Inc. shall not be a default hereunder provided that such transfers do not
constitute a Change in Control (as defined in the Loan Agreement) in The Smith &
Wollensky Restaurant Group, Inc.

 

12.                                 Notice.

 

Any notice, request, demand, statement, authorization, approval or consent made
hereunder shall be in writing and shall be addressed, delivered and deemed
delivered as provided in the Loan Agreement.

 

13

--------------------------------------------------------------------------------


 

13.                                 Sale of Trust Property.

 

If this Deed of Trust is foreclosed, the Trust Property, or any interest
therein, may, at the discretion of the Beneficiary, be sold in one or more
parcels or in several interests or portions and in any order or manner.

 

14.                                 Changes in Laws Regarding Taxation.

 

In the event of the passage after the date of this Deed of Trust of any law of
the state of Nevada deducting from the value of real property for the purpose of
taxation any lien or encumbrance thereon or changing in any way the laws for the
taxation of deeds of trust or mortgages or the obligations secured by deeds of
trust or mortgages for state or local purposes or the manner of the collection
of any such taxes, and imposing a tax, either directly or indirectly, on the
Loan Agreement, this Deed of Trust, the Note or the Obligations, the Grantor
shall, if permitted by law, pay any tax imposed as a result of any such law
within the statutory period or within twenty (20) days after demand by the
Beneficiary, whichever is less, provided, however, that if, in the opinion of
the attorneys for the Beneficiary, the Grantor is not permitted by law to pay
such taxes, the Beneficiary shall have the right, at its option, to declare the
Obligations due and payable on a date specified in a prior notice to the Grantor
of not less than thirty (30) days.

 

15.                                 No Credits on Account of the Obligations.

 

The Grantor will not claim or demand or be entitled to any credit or credits on
account of the Obligations for any part of the Taxes assessed against the Trust
Property or any part thereof and no deduction shall otherwise be made or claimed
from the taxable value of the Trust Property, or any part thereof, by reason of
this Deed of Trust or the Obligations.  If at any time this Deed of Trust shall
secure less than all of the principal amount of the Obligations, it is expressly
agreed that any repayment of any portion of the Obligations shall not reduce the
amount of the lien of this Deed of Trust until the lien amount shall equal the
principal amount of the Obligations outstanding.

 

16.                                 Offsets, Counterclaims and Defenses.

 

Any assignee of this Deed of Trust, the Note and/or the Obligations shall take
the same free and clear of all offsets, counterclaims or defenses of any nature
whatsoever which the Grantor may have against any assignor of this Deed of
Trust, the Note and the Loan Agreement, and no such offset, counterclaim or
defense shall be interposed or asserted by the Grantor in any action or
proceeding brought by any such assignee upon this Deed of Trust, the Note or the
Loan Agreement, and any such right to interpose or assert any such offset,
counterclaim or defense in any such action or proceeding is hereby expressly
waived by the Grantor.

 

17.                                 Other Security for the Obligations.

 

The Grantor shall observe and perform all of the terms, covenants and provisions
contained in the Loan Agreement, the Note and the other Loan Documents to which
the Grantor is a party.

 

14

--------------------------------------------------------------------------------


 

18.                                 Documentary Stamps.

 

If at any time the United States of America, any state thereof, or any
governmental subdivision of any such state, shall require revenue or other
stamps to be affixed to the Note or this Deed of Trust, then except to the
extent prohibited under the laws of the state of Nevada, the Grantor will pay
for the same, with interest and penalties thereon, if any.

 

19.                                 Right of Entry.

 

Upon prior notice, the Beneficiary and its agents shall have the right to enter
and inspect the Trust Property at all reasonable times.

 

20.                                 Books and Records.

 

In addition to the covenant regarding financial reporting set forth in the Loan
Agreement, the Grantor will keep and maintain or will cause to be kept and
maintained on a fiscal year basis in accordance with generally accepted
accounting practices consistently applied, proper and accurate books, records
and accounts reflecting all of the financial affairs of the Grantor and all
items of income and expense in connection with the operation of the Trust
Property or in connection with any services, equipment or furnishings provided
in connection with the operation of the Trust Property, whether such income or
expense be realized by the Grantor or by any other person whatsoever excepting
lessees unrelated to and unaffiliated with the Grantor who have leased from the
Grantor portions of the Trust Property for the purpose of occupying the same. 
The Beneficiary shall have the right from time to time at all times during
normal business hours to examine such books, records and accounts at the office
of the Grantor or other person maintaining such books, records and accounts and
to make copies or extracts thereof as the Beneficiary shall desire.

 

21.                                 Performance of Other Agreements.

 

The Grantor shall observe and perform each and every term to be observed or
performed by the Grantor pursuant to the terms of any agreement or recorded
instrument affecting or pertaining to the Trust Property.

 

22.                                 Events of Default.

 

The occurrence of any of the following events (“Events of Default”) shall
(except in the case of clause (a) below where no such exercise of an option
shall be necessary to the extent the effect of an “Event of Default” thereunder
is automatic under the terms of the Loan Agreement itself), at the option of the
Beneficiary, make all amounts then remaining unpaid on the Obligations
immediately due and payable, all without further demand, presentment, notice or
other requirements of any kind, all of which are hereby expressly waived by the
Grantor, and the lien, encumbrance and security interest evidenced or created
hereby shall be subject to sale or foreclosure in any manner provided for herein
or provided for by law:

 

(a)                                  if an “Event of Default” as defined therein
shall occur under the Loan Agreement;

 

15

--------------------------------------------------------------------------------


 

(b)                                 if any Federal tax lien is filed against the
Grantor which encumbers the Trust Property and the same is not discharged of
record within thirty (30) days after the same is filed;

 

(c)                                  if without the consent of the Beneficiary
any Improvement or the Equipment (except for the normal replacement of the
Equipment) is removed, demolished or materially altered, or if the Trust
Property is not kept in good condition and repair;

 

(d)                                 if the Grantor shall fail to comply with any
requirement or order or notice of violation of law or ordinance issued by any
governmental department claiming jurisdiction over the Trust Property within
three (3) months from the issuance thereof, or the time period set forth
therein, whichever is less;

 

(e)                                  if the Policies are not kept in full force
and effect, or if the Policies are not delivered to the Beneficiary upon
request;

 

(f)                                    if the Grantor shall fail to pay the
Beneficiary on demand for all Premiums and/or Taxes paid by the Beneficiary
pursuant to this Deed of Trust, together with any late payment charge and
interest thereon calculated at the Default Rate;

 

(g)                                 if, except as expressly permitted under
Paragraph 7 hereof, any Leases are made, canceled or modified, or if any portion
of the Rents is paid for a period of more than one (1) month in advance or if
any of the Rents are further assigned, without the consent of the Beneficiary in
each instance;

 

(h)                                 if the Grantor ceases to occupy at least 75%
of the rentable square feet at the Premises for the conducting of the business
operated thereon on the date of this Deed of Trust;

 

(i)                                     if the Trust Property shall become
subject (i) to any tax lien by virtue of any act or omission of the Grantor,
other than a lien for local real estate taxes and assessments not due and
payable, or (ii) to any lis pendens, notice of pendency, stop order, notice of
intention to file mechanic’s or materialman’s lien, mechanic’s or materialman’s
lien or other lien of any nature whatsoever and the same shall not either be
discharged of record or in the alternative insured over to the satisfaction of
the Beneficiary by any title company insuring the lien of this Deed of Trust
within a period of the shorter of (i) the time provided therefor under the
Subject Lease and (ii) 45 days after the same is filed or recorded, and
irrespective of whether the same is superior or subordinate in lien or other
priority to the lien of this Deed of Trust and irrespective of whether the same
constitutes a perfected or inchoate lien or encumbrance on the Trust Property or
is only a matter of record or notice;

 

(j)                                     if (i) the Grantor shall default in the
observance or performance of any term, covenant or condition of the Subject
Lease on the part of the Grantor, as lessee thereunder, to be observed or
performed, unless any such observance or performance shall have been waived or
not required in writing by the lessor under the Subject Lease, which default
continues beyond notice and cure periods, applicable thereto, if any, or (ii)
any one or more events shall occur which would or may cause the Subject Lease to
terminate without notice or action by the lessor thereunder or which would
entitle the lessor under the Subject Lease to terminate the Subject Lease and
the term thereof by giving notice to the

 

16

--------------------------------------------------------------------------------


 

Grantor, as lessee thereunder, or (iii) the leasehold estate created by the
Subject Lease shall be surrendered, in whole or in part, or (iv) the Subject
Lease shall be terminated or canceled for any reason or under any circumstance
whatsoever, or (v) any of the terms, covenants or conditions of the Subject
Lease shall be modified, changed, supplemented, altered or amended in any
material manner without the consent of the Beneficiary, or (vi) the Grantor
shall, without the Beneficiary’s prior written approval, elect to treat the
Subject Lease as terminated under section 365(h)(1) of the Bankruptcy Code (it
being understood that any such election made by the Grantor, as holder of the
leasehold estate in the Trust Property, without the Beneficiary’s prior written
consent, in addition to constituting an Event of Default, shall be void); or

 

(k)                                  if the Grantor shall continue to be in
default under any of the terms, covenants or conditions of this Deed of Trust
(other than as described in any of Subparagraphs (a) through (j) of this
Paragraph 22) for ten (10) days after written notice from the Beneficiary in the
case of any default which can be cured by the payment of a sum of money or for
thirty (30) days after written notice from the Beneficiary in the case of any
other default, provided that if such default cannot reasonably be cured within
such thirty (30) day period and the Grantor shall have commenced to cure such
default within such thirty (30) day period and thereafter diligently and
expeditiously proceeds to cure the same, such thirty (30) day period shall be
extended for so long as it shall require the Grantor in the exercise of due
diligence to cure such default, it being agreed that no such extension shall be
for a period in excess of ninety (90) days.

 

23.                                 Remedies.

 

(a)                                  General.  Upon the occurrence and during
the continuance of any one or more Events of Default, the Beneficiary may, in
addition to any rights or remedies available to it hereunder or under the other
Loan Documents, but subject to any applicable provisions of the Loan Agreement
and to the extent permitted by applicable law, take such action personally or by
its agents or attorneys, with or without entry, and without notice of intent to
accelerate, notice of acceleration or other notice, demand, presentment or
protest (each and all of which are hereby expressly WAIVED), as it deems
necessary or advisable to protect and enforce the Beneficiary’s rights and
remedies against the Grantor and in and to the Trust Property, including,
without limitation, the actions described in this Paragraph 23, each of which
may be pursued concurrently or otherwise, at such time and in such order as the
Beneficiary may determine, in its sole discretion, without impairing or
otherwise affecting its other capitalized rights or remedies.

 

(b)                                 Acceleration; Notice.  Time is of the
essence with respect to the Grantor’s obligations hereunder.  Upon the
occurrence of any Event of Default, at the Beneficiary’s option and in addition
to any other remedy the Beneficiary may have under the Loan Agreement, the Note,
and the other Loan Documents, the Beneficiary may, at its option, declare all
sums secured by this Deed of Trust immediately due and payable (except in the
case of an Event of Default under Subparagraph 22(a) above where no such
exercise of an option shall be necessary to the extent the effect of an “Event
of Default” thereunder is automatic under the terms of the Loan Agreement
itself) and elect to have the Trust Property sold in the manner provided
herein.  In the event the Beneficiary elects to sell the Trust Property, the
Beneficiary may execute or cause the Trustee to execute a written notice of
default and of election to cause the Trust Property to be sold to satisfy the
obligations hereof, and the Trustee shall file such notice for record in the
office of the County Recorder of the county wherein the Trust Property is
located.

 

17

--------------------------------------------------------------------------------


 

Beneficiary shall also deposit with the Trustee the Note and all documents
evidencing expenditures secured by this Deed of Trust.

 

(c)                                  Exercise of Power of Sale.  Upon receipt of
such notice from the Beneficiary, the Trustee shall cause to be recorded,
published and delivered to the Grantor such Notice of Default and Election to
Sell as then required by Chapter 107 of the Nevada Revised Statutes (“NRS”), or
any successor statutes.  The Trustee shall, without demand on the Grantor, after
lapse of such time as may be required by law and after recordation of such
Notice of Default and Election to Sell first give notice of the time and place
of such sale, in the manner provided by the laws of the State of Nevada for the
sale of real property under execution, and may from time to time postpone such
sale by such advertisement as it may deem reasonable, or without further
advertisement, by proclamation made to the persons assembled at the time and
place previously appointed and advertised for such sale, and on the day of sale
so advertised, or to which such sale may have been postponed, the Trustee may
sell the Trust Property so advertised, at public auction, at the time and place
specified in the notice, either in the county in which the Trust Property, or
any part thereof, to be sold, is situated, or at the principal office of the
Trustee located in Clark County, State of Nevada, in its discretion, to the
highest cash bidder (subject to the Beneficiary’s right to credit upon the
amount of the bid made therefor the amount payable to it).  The Trustee shall
execute and deliver to the purchaser a trustee’s deed conveying the Trust
Property so sold, but without any covenant of warranty, express or implied.  The
recitals in the trustee’s deed of any matters or facts shall be conclusive proof
of the truthfulness thereof.  Any person, including the Beneficiary, may bid at
the sale, and Beneficiary shall have the right to credit upon the amount of the
bid made therefor the amount payable to it out of the net proceeds of such
sale.  All other sales shall be, to the extent permitted by applicable law, on a
cash basis.  The Trustee shall apply the proceeds of the sale to payment of (a)
the costs and expenses of exercising the power of sale and of the sale,
including the payment of the Trustee’s, and both the Trustee’s and the
Beneficiary’s attorneys’, fees and costs; (b) the cost of any evidence of title
procured in connection with such sale; (c) all sums expended under the terms
hereof in conjunction with any default provision hereunder, not then repaid,
with accrued interest at the rate then provided for in the Note; (d) all sums
then secured by this Deed of Trust, including interest and principal on the
Note; and (e) the remainder, if any, to the person or persons legally entitled
thereto, or the Trustee, in the Trustee’s discretion, may deposit the balance of
such proceeds with the County Clerk of the county wherein the Trust Property is
located.

 

(d)                                 Surrender of Possession.  The Grantor shall
surrender possession of the Trust Property to the purchaser immediately after
the sale of the Trust Property as provided in Subsection 23(c) above, in the
event such possession has not previously been surrendered by Grantor.

 

(e)                                  UCC Remedies.

 

(i)                                     Notwithstanding anything to the contrary
in Subparagraphs 23(c) and (d) above, the Beneficiary, with regard to all the
UCC Collateral, shall have the right to exercise, from time to time, any and all
rights and remedies available to the Beneficiary, as a secured party under the
Nevada UCC or the N.Y. UCC (hereinafter defined), as applicable, and any and all
rights and remedies available to the Beneficiary under any other applicable
law.  Upon written demand from the Beneficiary, the Grantor shall, at the
Grantor’s expense, assemble the UCC Collateral and make such available to the
Beneficiary at a reasonably convenient place designated by the Beneficiary.  The
Beneficiary shall have the right to enter upon any premises where the UCC
Collateral or records pertaining to the UCC Collateral may be and take
possession of the UCC Collateral and records relating to the UCC Collateral.

 

18

--------------------------------------------------------------------------------


 

The Beneficiary may sell, lease or otherwise dispose of any or all of the UCC
Collateral and, after deducting the reasonable costs and out of pocket expenses
incurred by the Beneficiary, including, without limitation, (a) reasonable
attorneys’ fees and legal expenses, (b) transportation and storage costs, (c)
advertising of sale of the UCC Collateral, (d) sale commissions, (e) sales tax,
(f) costs for improving or repairing the UCC Collateral, and (g) costs for
preservation and protection of the UCC Collateral, apply the remainder to pay,
or to hold as a reserve against, the Obligations.

 

(ii)                                  The rights and remedies of the Beneficiary
upon the occurrence of one or more Events of Default (whether such rights and
remedies are conferred by statute, by rule of law, by this Deed of Trust, the
Loan Documents or otherwise) may be exercised by the Beneficiary, either
alternatively, concurrently, or consecutively in any order.  The exercise by the
Beneficiary or the Trustee at the express direction of the Beneficiary of any
one or more of such rights and remedies shall not be construed to be an election
of remedies nor waiver of any other rights and remedies the Beneficiary might
have unless, and limited to the extent that, the Beneficiary shall elect or so
waive by an instrument in writing delivered to the Trustee.  Without limiting
the generality of the foregoing, to the extent that this Deed of Trust covers
both real property and personal property, the Beneficiary may, in the sole
discretion of the Beneficiary, either alternatively, concurrently or
consecutively in any order:

 

(1)                                  Proceed as to the Trust Property in
accordance with the Beneficiary’s rights and remedies in respect to real
property.

 

(2)                                  Proceed as to the RP Collateral in
accordance with the Beneficiary’s rights and remedies in respect to real
property and proceed as to the UCC Collateral in accordance with Beneficiary’s
rights and remedies in respect to the personal property.

 

(iii)                               The Beneficiary may, in the sole discretion
of the Beneficiary, appoint the Trustee as the agent of the Beneficiary for the
purpose of disposition of the UCC Collateral in accordance with applicable law.

 

(iv)                              If the Beneficiary should elect to proceed as
to the Trust Property in accordance with Beneficiary’s rights and remedies in
respect to real property:

 

(1)                                  All the UCC Collateral may be sold, in the
manner and at the time and place provided in this Deed of Trust, in one lot, or
in separate lots consisting of any combination or combinations of the RP
Collateral and the UCC Collateral, as the Beneficiary may elect, in the sole
discretion of the Beneficiary.

 

(2)                                  The Grantor acknowledges and agrees that a
disposition of the UCC Collateral in accordance with the Beneficiary’s rights
and remedies in respect to real property, as hereinabove provided, is a
commercially reasonable disposition of the UCC Collateral.

 

(v)                                 If the Beneficiary should elect to proceed
as to the UCC Collateral that is subject to the Nevada UCC pursuant to this Deed
of Trust, in accordance with the Beneficiary’s rights and remedies in respect
thereto, the Beneficiary shall have all the rights and remedies conferred on a
secured party by NRS 104.9601 to NRS 104.9628, both inclusive.

 

19

--------------------------------------------------------------------------------


 

(f)                                    Foreclosure as a Mortgage.  If an Event
of Default occurs hereunder, the Beneficiary shall have the option to foreclose
this Deed of Trust in the manner provided by law for the foreclosure of
mortgages on real property and the Beneficiary shall be entitled to recover in
such proceedings all costs and expenses incident thereto, including reasonable
attorneys’ fees and costs in such amounts as shall be fixed by the court.  Any
such foreclosure may be a complete or partial foreclosure.

 

(g)                                 Receiver.  If an Event of Default occurs,
the Beneficiary, as a matter of right and without regard to, or the necessity to
prove or disprove, the value of the Trust Property or the adequacy of the
security for the sums secured by this Deed of Trust or the solvency or
insolvency of the Grantor or any other person liable for the payment of such
sums, apply to any court having jurisdiction to appoint a receiver or receivers
of the Trust Property and the Grantor hereby irrevocably consents to such
appointment.  Any such receiver or receivers shall have all the usual powers and
duties of a receiver and shall continue as such and exercise all such powers
until completion of the sale of the Trust Property or the foreclosure
proceeding, unless the receivership is sooner terminated.

 

(h)                                 Specific Performance.  The Beneficiary or
the Trustee may institute an action, suit or proceeding in equity for the
specific performance of any of the provisions contained herein or in any of the
other Loan Documents.

 

(i)                                     Grantor’s Right to Possession.  To the
extent permitted by applicable law, the Beneficiary may enter upon the Premises,
and exclude the Grantor and its agents and servants wholly therefrom, without
liability for trespass, damages or otherwise, and take possession of all books,
records and accounts relating thereto and all other Trust Property, and the
Grantor agrees to surrender possession of the Trust Property and of such books,
records and accounts to the Beneficiary on demand after the happening of any
Event of Default and for so long as an Event of Default shall continue; and
having and holding the same may use, operate, manage, preserve, control and
otherwise deal therewith and conduct the business thereof, either personally or
by its superintendents, managers, agents, servants, attorneys or receivers,
without interference from the Grantor; and upon each such entry and from time to
time thereafter may, at the expense of the Grantor and the Trust Property,
without interference by the Grantor and as the Beneficiary may deem advisable,
(i) insure or reinsure the Premises, (ii) make all necessary or proper repairs,
renewals, replacements, alterations, additions, betterments and improvements
thereto and thereon and (iii) in every such case in connection with the
foregoing have the right to exercise all rights and powers of the Grantor with
respect to the Trust Property, either in the Grantor’s name or otherwise.  For
the purpose of carrying out the provisions of this Paragraph 23(i), the Grantor
hereby constitutes and appoints the Beneficiary the true and lawful
attorney-in-fact of the Grantor, which appointment is irrevocable and shall be
deemed to be coupled with an interest, in the Grantor’s name and stead, to do
and perform, from time to time, any and all actions necessary and incidental to
such purpose and does by these presents ratify and confirm any and all actions
of said attorney-in-fact in and with respect to the Trust Property.

 

(j)                                     No Remedy Exclusive.  No remedy
conferred upon or reserved to the Beneficiary under this Deed of Trust shall be
exclusive of any other available remedy or remedies, but each and every such
remedy shall be cumulative and shall be in addition to every other remedy given
under this Deed of Trust or any other Loan Document, or now or hereafter
existing at law or in equity or by statute.  No delay or failure to exercise any
right or power accruing upon any Event of Default shall impair any such right or
power or shall be construed to be a waiver thereof, but any such right or power
may be exercised from time to time and as often as may be deemed expedient.

 

20

--------------------------------------------------------------------------------


 

(k)                                  Rights Upon Default.  In making the
Advances, the Beneficiary has relied upon the rights available to the
Beneficiary under this Deed of Trust upon the occurrence of any Event of
Default, including, without limitation, the rights to accelerate the payment of
any and all amounts secured by this Deed of Trust, to sell the Trust Property
encumbered by this Deed of Trust pursuant to the power of sale granted
hereunder, the right to foreclose this Deed of Trust as a mortgage, and the
right to have a receiver appointed.  In addition to any other damages that might
be recoverable by the Beneficiary under the terms of this Deed of Trust, the
Grantor shall be liable for any damages incurred by the Beneficiary because the
Beneficiary is, for any reason, denied the opportunity to exercise the
Beneficiary’s rights upon the occurrence of an Event of Default, including,
without limitation, such damages as are occasioned by depreciation of the Trust
Property, loss of use of the Trust Property by the Beneficiary, and all
opportunity costs incurred through the loss of use of any funds as would have
been received by the Beneficiary through exercise of the power of sale or
foreclosure, or the appointment of a receiver.

 

(l)                                     Incorporation of Certain Nevada
Covenants.  The following covenants, Nos. 1, 3, 4 (Default Rate), 6, 7
(reasonable), 8 and 9 of NRS 107.030, where not in conflict with the express
provisions of any Loan Document, are hereby adopted and made a part of this Deed
of Trust.  Upon any Event of Default by the Grantor hereunder, the Beneficiary
may (a) declare all sums secured immediately due and payable without demand or
notice or (b) have a receiver appointed as a matter of right without regard to
the sufficiency of said property or any other security or guaranty and without
any showing as required by NRS 107.100.  All remedies provided in this Deed of
Trust are distinct and cumulative to any other right or remedy under this Deed
of Trust or afforded by law or equity and may be exercised concurrently,
independently or successively.  The sale of said property conducted pursuant to
Covenants Nos. 6, 7 and 8 of NRS 107.030 may be conducted either as to the whole
of said property or in separate parcels and in such order as the Trustee may
determine.

 

24.                                 Right to Cure Defaults.

 

If default in the performance of any of the covenants of the Grantor herein
occurs, the Beneficiary may, at its discretion, remedy the same and for such
purpose shall have the right to enter upon the Trust Property or any portion
thereof without thereby becoming liable to the Grantor or any person in
possession thereof holding under the Grantor.  If the Beneficiary shall remedy
such a default or appear in, defend, or bring any action or proceeding to
protect its interest in the Trust Property or to foreclose this Deed of Trust or
collect the Obligations, the costs and expenses thereof (including reasonable
attorneys’ fees to the extent permitted by law), with interest as provided in
this Paragraph 24, shall be paid by the Grantor to the Beneficiary upon demand. 
All such costs and expenses incurred by the Beneficiary in remedying such
default or in appearing in, defending, or bringing any such action or proceeding
shall be paid by the Grantor to the Beneficiary upon demand, with interest
(calculated for the actual number of days elapsed on the basis of a 365-366 day
year) at a rate equal to two percentage points above the then applicable rate
under the Note (the “Default Rate”); provided, however, that the Default Rate
shall in no event exceed the maximum interest rate which the Grantor may by law
pay, for the period after notice from the Beneficiary that such costs or
expenses were incurred to the date of payment to the Beneficiary.  In each such
event, such costs, expenses and amounts, together with interest thereon at the
Default Rate, shall be added to the indebtedness secured by this Deed of Trust
and shall be secured by this Deed of Trust.

 

21

--------------------------------------------------------------------------------


 

25.                                 Non-Waiver.

 

The failure of the Beneficiary to insist upon strict performance of any term of
this Deed of Trust shall not be deemed to be a waiver of any term of this Deed
of Trust.  The Grantor shall not be relieved of the Grantor’s obligation to pay
the Obligations at the time and in the manner provided therefor in the Note,
this Deed of Trust or any other Loan Documents by reason of (a) failure of the
Beneficiary to comply with any request of the Grantor to take any action to
foreclose this Deed of Trust or otherwise enforce any of the provisions hereof
or of any other deed of trust, instrument or document evidencing, securing or
guaranteeing payment of the Obligations or any portion thereof, (b) the release,
regardless of consideration, of the whole or any part of the Trust Property or
any other security for the Obligations, or (c) any agreement or stipulation
between the Beneficiary and any subsequent owner or owners of the Trust Property
or other person extending the time of payment or otherwise modifying or
supplementing the terms of the Note or this Deed of Trust or any other deed of
trust, instrument or document evidencing, securing or guaranteeing payment of
the Obligations or any portion thereof, without first having obtained the
consent of the Grantor, and in the latter event, the Grantor shall continue to
be obligated to pay the Obligations at the times and in the manner provided in
the Note and this Deed of Trust, as so extended, modified and supplemented,
unless expressly released and discharged from such obligation by the Beneficiary
in writing.  Regardless of consideration, and without the necessity for any
notice to or consent by the holder of any subordinate lien, encumbrance, right,
title or interest in or to the Trust Property, the Beneficiary may release any
person at any time liable for the payment of the Obligations or any portion
thereof or any part of the security held for the Obligations and may extend the
time of payment or otherwise modify the terms of the Note, this Deed of Trust,
the Loan Agreement or any other Loan Document including, without limitation, a
modification of the interest rate, without impairing or affecting this Deed of
Trust or the lien or the priority of this Deed of Trust, as so extended and
modified, as security for the Obligations over any such subordinate lien,
encumbrance, right, title or interest.  The Beneficiary may resort for the
payment of the Obligations to any other security held by the Beneficiary in such
order and manner as the Beneficiary, in its discretion, may elect.  The
Beneficiary may take action to recover the Obligations, or any portion thereof,
or to enforce any covenant hereof without prejudice to the right of the
Beneficiary thereafter to realize on the collateral covered by this Deed of
Trust.  The Beneficiary shall not be limited exclusively to the rights and
remedies herein stated but shall be entitled to every additional right and
remedy now or hereafter afforded by law.  The rights of the Beneficiary under
this Deed of Trust shall be separate, distinct and cumulative and none shall be
given effect to the exclusion of the others.  No act of the Beneficiary shall be
construed as an election to proceed under any one provision herein to the
exclusion of any other provision.

 

26.                                 Liability.

 

If the Grantor consists of more than one person, the obligations and liabilities
of each such person hereunder shall be joint and several.

 

27.                                 Construction/Severability.

 

The proceeds of the Advances secured hereby were disbursed from the state of New
York, which state the parties agree has a substantial relationship to the
underlying transaction embodied hereby, and in all respects, including, without
limiting the generality of the foregoing, matters of construction, validity and
performance.  This Deed of Trust and the obligations arising hereunder shall be

 

22

--------------------------------------------------------------------------------


 

governed by, and construed in accordance with, the laws of the state of New York
applicable to contracts made and performed in New York State and any applicable
laws of the United States of America, without regard to conflict of law rules
and principles.  Notwithstanding such provisions, however, (i) matters
respecting title to the RP Collateral and the creation, perfection, priority and
foreclosure (including the nature of any interest in property that results
therefrom) of the liens on the RP Collateral shall be governed by, and construed
and enforced in accordance with, the internal law of the state of Nevada without
giving effect to the conflicts-of law rules and principals of such state; (ii)
the Grantor agrees that whether or not deficiency judgments are available under
the laws of the state of Nevada, after a foreclosure (judicial or nonjudicial)
of the Trust Property, or any portion thereof, or any other realization thereon
by the Beneficiary, the Beneficiary shall have the right to seek such a
deficiency judgment against the Grantor in other states or foreign
jurisdictions; and (iii) the Grantor agrees that, to the extent the Beneficiary
obtains a deficiency judgment in any other state or foreign jurisdiction, then
such party shall have the right to enforce such judgment in the state of Nevada,
as well as in other states or foreign jurisdictions.

 

28.                                 Security Agreement and Fixture Filing.

 

(a)  This Deed of Trust constitutes both a real property mortgage or deed of
trust and a “security agreement,” within the meaning of the Nevada UCC and the
Uniform Commercial Code of the State of New York (the “N.Y. UCC”), and the Trust
Property includes both real and personal property and all other rights and
interest, whether tangible or intangible in nature, of the Grantor in the Trust
Property.  The Grantor by executing and delivering this Deed of Trust has
granted to the Beneficiary, as security for the Obligations, a security interest
in the UCC Collateral.  If an Event of Default shall occur hereunder, the
Beneficiary, in addition to any other rights and remedies which it may have,
shall have and may exercise immediately and without demand, any and all rights
and remedies granted to a secured party upon default under the Nevada UCC,
including, without limiting the generality of the foregoing, the rights set
forth under Subparagraph 23(e) above.  Any notice of sale, disposition or other
intended action by the Beneficiary with respect to the UCC Collateral sent to
the Grantor in accordance with the provisions of this Deed of Trust at least
seven (7) days prior to the date of any such sale, disposition or other action,
shall constitute reasonable notice to the Grantor, and the method of sale or
disposition or other intended action set forth or specified in such notice shall
conclusively be deemed to be commercially reasonable within the meaning of the
Nevada UCC or the N.Y. UCC, as applicable, unless objected to in writing by the
Grantor within five (5) days after receipt by the Grantor of such notice.  The
proceeds of any sale or disposition of the UCC Collateral, or any part thereof,
may be applied by the Beneficiary to the payment of the Obligations in such
order, priority and proportions as the Beneficiary in its discretion shall deem
proper.  If any change shall occur in the Grantor’s name, the Grantor shall
promptly cause to be filed at its own expense, new financing statements as
required under the Nevada UCC or the N.Y. UCC, as applicable, to replace those
on file in favor of the Beneficiary.  With respect to UCC Collateral, conflicts
between this Paragraph 28 and/or Paragraph 23 above, on the one hand, and any
provision of the Security Agreement (as defined in the Loan Agreement), on the
other, shall be resolved in favor of the Security Agreement.

 

(b)  Certain of the Trust Property described in paragraphs (a) through (l) of
the granting clause of this Deed of Trust is or will become “fixtures” (as that
term is defined in the Nevada UCC ) on the Premises, and this Deed of Trust,
upon being filed for record with the Nevada Secretary of State and in the real
estate records of Clark County, Nevada, shall be effective and operate also as a
financing

 

23

--------------------------------------------------------------------------------


 

statement filed as a fixture filing in accordance with the applicable provisions
of the Nevada UCC upon such of the Trust Property that is or may become
fixtures.  In connection with this fixture filing, the names and addresses of
the Grantor, as the debtor, and the Beneficiary, as the secured party, are as
set forth in the introductory paragraph of the first page of this Deed of
Trust.  The foregoing address of the Beneficiary, as the secured party, is also
the address from which any interested party may obtain information concerning
the security interest.  The property subject to this fixture filing is the Trust
Property as described in paragraphs (a) through (l) of the granting clauses set
forth above.  Portions of the property subject to this fixture filing as
identified in the first sentence of this Paragraph 28(b) are or are to become
fixtures related to the Premises described in Exhibit A to this Deed of Trust.

 

29.                                 Further Acts, etc.

 

The Grantor will, at the cost of the Grantor, and without expense to the
Beneficiary, do, execute, acknowledge and deliver all and every such further
acts, deeds, conveyances, deeds of trust, mortgages, assignments, notices of
assignments, transfers and assurances as the Beneficiary shall, from time to
time, demand for the better assuring, conveying, assigning, transferring and
confirming unto the Beneficiary the property and rights conveyed, assigned and
transferred hereunder or intended now or hereafter so to be, or which the
Grantor may be or may hereafter become bound to convey, assign or transfer to
the Beneficiary, or for carrying out the intention or facilitating the
performance of the terms of this Deed of Trust or for filing, registering or
recording this Deed of Trust and, on demand, will execute, deliver and/or file,
and hereby authorizes the Beneficiary to execute and/or file in the name of the
Grantor to the extent the Beneficiary may lawfully do so, one or more financing
statements, chattel mortgages or comparable security instruments, to evidence
more effectively the interests in the Trust Property granted to the Beneficiary
hereunder.

 

30.                                 Headings, etc.

 

The headings and captions of various paragraphs of this Deed of Trust are for
convenience of reference only and are not to be construed as defined or
limiting, in any way, the scope or intent of the provisions hereof.

 

31.                                 Filing of Instrument, etc.

 

The Grantor forthwith upon the execution and delivery of this Deed of Trust and
thereafter, from time to time, will cause this Deed of Trust, and any security
instrument creating a lien or evidencing the lien hereof upon the Trust Property
and each instrument of further assurance to be filed, registered or recorded in
such manner and in such places as may be required by any present or future law
in order to publish notice of and fully to protect, preserve and perfect the
lien hereof upon, and the interest of the Beneficiary in, the Trust Property. 
The Grantor will pay all filing, registration and recording fees, and all
expenses incident to the preparation, execution and acknowledgment of this Deed
of Trust, any deed of trust supplemental hereto, any security instrument with
respect to the Trust Property, and any instrument of further assurance, and all
Federal, state, county and municipal taxes, duties, imposts, assessments and
charges arising out of or in connection with the execution and delivery of this
Deed of Trust, any deed of trust supplemental hereto, any security instrument
with respect to the Trust Property or any instrument of further assurance.  The
Grantor shall hold harmless and indemnify the Beneficiary, its

 

24

--------------------------------------------------------------------------------


 

successors and assigns, against any liability incurred by reason of the
imposition of any tax on the making and recording of this Deed of Trust.

 

32.                                 Usury Laws.

 

The Grantor and the Beneficiary stipulate and agree that it is their common and
overriding intent to contract in strict compliance with applicable usury laws. 
In furtherance thereof, none of the terms of this Deed of Trust shall ever be
construed to create a contract to pay, as consideration for the use, forbearance
or detention of money, interest at a rate in excess of the maximum rate
permitted by applicable laws.  The Grantor shall never be liable for interest in
excess of the maximum rate permitted by applicable laws.  If, for any reason
whatever, such interest paid or received during the full term of the applicable
indebtedness produces a rate which exceeds the maximum rate permitted by
applicable laws, the Beneficiary shall credit against the principal of such
indebtedness (or, if such indebtedness shall have been paid in full, shall
refund to the payor of such interest) such portion of said interest as shall be
necessary to cause the interest paid to produce a rate equal to the maximum rate
permitted by applicable laws.  All sums paid or agreed to be paid to the
Beneficiary for the use, forbearance or detention of money shall, to the extent
permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full term of the applicable indebtedness.  The provisions of this
Paragraph 32 shall control all agreements, whether now or hereafter existing and
whether written or oral, between the Grantor and the Beneficiary.

 

33.                                 Sole Discretion of The Beneficiary.

 

Except as may otherwise be expressly provided to the contrary, wherever pursuant
to this Deed of Trust, the Beneficiary exercises any right given to it to
consent or not consent, or to approve or disapprove, or any arrangement or term
is to be satisfactory to the Beneficiary, the decision of the Beneficiary to
consent or not consent, or to approve or disapprove, or to decide that
arrangements or terms are satisfactory or not satisfactory, shall be in the sole
and absolute discretion of the Beneficiary and shall be final and conclusive.

 

34                                    Reasonableness.

 

If at any time the Grantor believes that the Beneficiary has not acted
reasonably in granting or withholding any approval or consent under this Deed of
Trust as to which approval or consent either (a) the Beneficiary has expressly
agreed to act reasonably, or (b) absent such agreement, applicable law would
nonetheless require the Beneficiary to act reasonably, then the Grantor’s sole
remedy shall be to seek injunctive relief or specific performance, and no action
for monetary damages or punitive damages shall in any event or under any
circumstance be maintained by the Grantor against the Beneficiary.

 

35.                                 Recovery of Sums Required To Be Paid.

 

The Beneficiary shall have the right from time to time to take action to recover
any sum or sums which constitute a part of the Obligations as the same become
due, without regard to whether or not the balance of the Obligations shall be
due, and without prejudice to the right of the Beneficiary

 

25

--------------------------------------------------------------------------------


 

thereafter to bring an action of foreclosure, or any other action, for a default
or defaults by the Grantor existing at the time such earlier action was
commenced.

 

36.                                 Actions and Proceedings.

 

The Beneficiary shall have the right to appear in and defend any action or
proceeding brought with respect to the Trust Property and to bring any action or
proceeding, in the name and on behalf of the Grantor, which the Beneficiary, in
its discretion, determines should be brought to protect the Beneficiary’s
interest in the Trust Property.

 

37.                                 Inapplicable Provisions.

 

If any term, covenant or condition of this Deed of Trust shall be held to be
invalid, illegal or unenforceable in any respect, this Deed of Trust shall be
construed without such provision.

 

38.                                 Duplicate Originals.

 

This Deed of Trust may be executed in any number of duplicate originals and each
such duplicate original shall be deemed to constitute but one and the same
Instrument.

 

39.                                 Certain Definitions.

 

Unless the context clearly indicates a contrary intent or unless otherwise
specifically provided in this Deed of Trust, words used in this Deed of Trust
shall be used interchangeably in singular or plural form; the word “Grantor”
shall mean each Grantor and any subsequent owner or owners of the Trust Property
or any part thereof or interest therein; the word “Loan Documents” shall have
the meaning set forth in the Loan Agreement; the word “person” shall include an
individual, corporation, partnership, trust, unincorporated association,
government, governmental authority, or other entity; the words “Trust Property”
shall include any portion of the Trust Property or interest therein; and the
word “Obligations” shall mean all sums secured by this Deed of Trust; the word
“default” shall mean the occurrence of any default by the Grantor or other
person in the observance or performance of any of the terms, covenants or
provisions of this Deed of Trust on the part of the Grantor or such other person
to be observed or performed without regard to whether such default constitutes
or would constitute upon notice or lapse of time, or both, an Event of Default
under this Deed of Trust; and words such as “herein” or “hereunder” shall be
deemed to refer to this Deed of Trust as a whole and not merely to the sentence
or paragraph in which they appear.  References to “the lien of this Deed of
Trust” or words to that effect are also references to this Deed of Trust. 
Whenever the context may require, any pronouns used herein shall include the
corresponding masculine, feminine or neuter forms, and the singular form of
nouns and pronouns shall include the plural and vice versa.

 

40.                                 Waiver of Notice.

 

The Grantor shall not be entitled to any notices of any nature whatsoever from
the Beneficiary except with respect to matters for which this Deed of Trust
specifically and expressly provides for the giving of notice by the Beneficiary
to the Grantor, and the Grantor hereby expressly waives the right to receive any
notice from the Beneficiary with respect to any matter for which this Deed

 

26

--------------------------------------------------------------------------------


 

of Trust does not specifically and expressly provide for the giving of notice by
the Beneficiary to the Grantor.

 

41.                                 No Oral Change.

 

This Deed of Trust may only be modified, amended or changed by an agreement in
writing signed by the Grantor, the Beneficiary and, to the extent required by
applicable law, the Trustee, and may only be released, discharged or satisfied
of record by an agreement in writing signed by the Beneficiary and, to the
extent required by applicable law, the Trustee.  No waiver of any term, covenant
or provision of this Deed of Trust shall be effective unless given in writing by
the Beneficiary and if so given by the Beneficiary shall only be effective in
the specific instance in which given.  No course of dealing between the parties,
no usage of trade and no extrinsic or parol evidence may be used to supplement
or modify the terms of this Deed of Trust.  The Grantor acknowledges that the
Note, this Deed of Trust, the Loan Agreement and the other Loan Documents set
forth the entire agreement and understanding of the Grantor and the Beneficiary
with respect to the Obligations secured hereby and that no oral or other
agreements, understanding, representation or warranties exist with respect to
the Obligations secured hereby other than those set forth in the Note, this Deed
of Trust, the Loan Agreement and the other Loan Documents.

 

42.                                 Absolute and Unconditional Obligation.

 

The Grantor acknowledges that the Grantor’s obligation to pay the Obligations in
accordance with the Note, this Deed of Trust and the other Loan Documents is and
shall at all times continue to be absolute and unconditional in all respects,
and shall at all times be valid and enforceable irrespective of any other
agreements or circumstances of any nature whatsoever which might otherwise
constitute a defense to the payment of the Obligations in accordance with the
Note, this Deed of Trust or the other Loan Documents, and the Grantor
absolutely, unconditionally and irrevocably waives any and all right to assert
any defense, setoff, counterclaim or crossclaim of any nature whatsoever with
respect to the payment of the Obligations in accordance with the provisions of
the Note, this Deed of Trust and the other Loan Documents or otherwise with
respect to the Obligations secured hereby in any action or proceeding brought to
collect the Obligations, or any portion thereof, or to enforce, the trust or
foreclose and realize upon the Beneficiary’s interest in the Trust Property
created by this Deed of Trust.

 

43.                               Waiver of Trial by Jury.

 

The Grantor hereby irrevocably and unconditionally waives, and the Beneficiary
by its acceptance of the Note irrevocably and unconditionally waives, any and
all rights to trial by jury in any action, suit or counterclaim arising in
connection with, out of or otherwise relating to this Deed of Trust, the Note or
the other Loan Documents.

 

44.                                 Waiver of Statutory Rights.

 

The Grantor shall not and will not apply for or avail itself of any
appraisement, valuation, stay, extension or exemption laws, or any so-called
“Moratorium Laws,” now existing or hereafter enacted, in order to prevent or
hinder the enforcement or foreclosure of this Deed of Trust, but hereby waives
the benefit of such laws to the full extent that the Grantor may do so under
applicable law.  The

 

27

--------------------------------------------------------------------------------


 

Grantor for itself and all who may claim through or under it waives any and all
right to have the property and estates comprising the Trust Property marshaled
upon any foreclosure of the lien of this Deed of Trust and agrees that the Trust
Property may be sold as an entirety or in separate parcels and in such order as
may be determined by the Beneficiary, or by any court in which any action or
suit hereunder may be pending. The Grantor hereby waives for itself and all who
may claim through or under it, and to the full extent the Grantor may do so
under applicable law, any and all rights of redemption from sale under any order
or decree of foreclosure of this Deed of Trust or granted under any statute now
existing or hereafter enacted.

 

45.                                 Brokerage.

 

The Grantor covenants and agrees that no brokerage commission or other fee,
commission or compensation is to be paid by the Beneficiary on account of the
Advances or any other obligations secured by this Deed of Trust and the Grantor
agrees to indemnify the Beneficiary against any claims for any of the same.

 

46.                                 Indemnity.

 

Anything in this Deed of Trust, the Note, the Loan Agreement or the other Loan
Documents to the contrary notwithstanding, the Grantor shall indemnify and hold
the Beneficiary harmless and defend the Beneficiary at the Grantor’s sole cost
and expense against any loss or liability, cost or expense (including, without
limitation, title insurance premiums and charges and reasonable attorneys’ fees
and disbursements of the Beneficiary’s counsel, whether in-house staff, retained
firms or otherwise), and all claims, actions, procedures and suits arising out
of or in connection with (a) any ongoing matters arising out of the deed of
trust transaction contemplated hereby, this Deed of Trust, and/or the Trust
Property, including, but not limited to, all costs of reappraisal of the Trust
Property or any part thereof, whether required by law, regulation, the internal
policies of the Beneficiary or any governmental or quasi-governmental authority,
(b) any amendment to, or restructuring of this Deed of Trust and  (c) any and
all lawful action that may be taken by the Beneficiary in connection with the
enforcement of the provisions of this Deed of Trust, whether or not suit is
filed in connection with the same, or in connection with the Grantor, any
guarantor of the Advances and/or any partner, member, joint venturer or
shareholder thereof becoming a party to a voluntary or involuntary federal or
state bankruptcy, insolvency or similar proceeding.  The foregoing indemnity
shall not apply to matters caused by the gross negligence, willful misconduct or
bad faith of the Beneficiary.  All sums expended by the Beneficiary shall be
payable within five (5) days after written demand and, until reimbursed by the
Grantor pursuant hereto, shall be deemed additional principal of the Obligations
and secured hereby and shall bear interest at the Default Rate.

 

47.                                 Relationship.

 

The relationship of the Beneficiary to the Grantor hereunder is strictly and
solely that of lender and obligor and grantor and beneficiary, and nothing
contained in the Note, this Deed of Trust or any other Loan Document is intended
to create, or shall in any event or under any circumstance be construed as
creating, a partnership, joint venture, tenancy-in-common, joint tenancy or
other relationship of any nature whatsoever between the Beneficiary and the
Grantor other than as set forth in this Paragraph 47.

 

28

--------------------------------------------------------------------------------


 

48.                                 Loan Agreement.

 

The Grantor shall fully and faithfully observe and perform all of the terms,
covenants, conditions, provisions and agreements contained in the Loan
Agreement.

 

49.                                 Prior Leasehold Deed of Trust.

 

The lien of this Deed of Trust is subject and subordinate to the lien of (i)
that certain Leasehold Deed of Trust dated August 23, 2002 made by the Grantor
to the Trustee for the benefit of the Beneficiary and recorded on August 23,
2002 in the Official Records of Clark County, Nevada (the “Recorder’s Office”)
as Instrument No. 00054, as amended by that certain Agreement of Modification of
Leasehold Deed of Trust dated October 25, 2002 and recorded in the Recorder’s
Office on October 25, 2002 as Instrument No. 00231, and by an Agreement of
Second Modification of Leasehold Deed of Trust dated December 23, 2002 and
recorded in the Recorder’s Office on December 23, 2002 as Instrument No. 00764,
and (ii) that certain Leasehold Deed of Trust dated December 23, 2002, made by
the Grantor to the Trustee for the benefit of the Beneficiary and recorded on
December 23, 2002 in the Recorder’s Office as Instrument No.00765.

 

50.                                 Intentionally Omitted.

 

51.                                 The Subject Lease.

 

(a)                                  The Grantor shall: (i) pay all rents,
additional rents and other sums required to be paid by the Grantor as lessee
under and pursuant to the provisions of the Subject Lease, (ii) diligently
perform and observe all of the terms, covenants and conditions of the Subject
Lease on the part of the Grantor, as lessee thereunder, to be performed and
observed, unless such performance or observance shall be waived or not required
in writing by the lessor under the Subject Lease, to the end that all things
shall be done which are necessary to keep unimpaired the rights of the Grantor,
as lessee, under the Subject Lease, (iii) promptly notify the Beneficiary in
writing of any default by the Grantor or lessor under the Subject Lease in the
performance or observance of any of the terms, covenants or conditions on the
part of, respectively, the Grantor or such lessor to be performed or observed
under the Subject Lease, (iv) promptly notify the Beneficiary of the giving of
any notice by the lessor under the Subject Lease to the Grantor (other than
notices customarily sent on a regular basis) and of any notice noting or
claiming any default by the Grantor in the performance or observance of any of
the terms, covenants or conditions of the Subject Lease on the part of the
Grantor, as lessee thereunder, to be performed or observed, and deliver to the
Beneficiary a true copy of each such notice, (v) promptly notify the Beneficiary
in writing of any request made by either party to the Subject Lease for
arbitration proceedings pursuant to the Subject Lease and of the institution of
any arbitration proceedings, as well as of all proceedings thereunder, and
promptly deliver to the Beneficiary a copy of the determination of the
arbitrators in each such arbitration proceeding, it being acknowledged and
agreed that the Beneficiary shall have the right to participate in such
arbitration proceedings in association with the Grantor or on its own behalf as
an interested party, (vi) furnish to the Beneficiary, within fifteen (15) days
after demand, proof of payment of all items which are required to be paid by the
Grantor pursuant to the Subject Lease, and (vii) not consent to the
subordination of the Subject Lease to any deed of trust with respect to the fee
interest of the lessor under the Subject Lease in the Trust Property except such
as may be agreed to by the Beneficiary.

 

29

--------------------------------------------------------------------------------


 

(b)                                 The Grantor, shall not, without the prior
written consent of the Beneficiary, surrender the leasehold estate created by
the Subject Lease or terminate or cancel the Subject Lease or modify, change,
supplement, alter or amend the Subject Lease, in any material respect, either
orally or in writing, and the Grantor hereby assigns to the Beneficiary, as
further security for the payment of the Obligations and for the performance and
observance of the terms, covenants and conditions of this Deed of Trust, all of
the rights, privileges and prerogatives of the Grantor, as lessee under the
Subject Lease, to surrender the leasehold estate created by the Subject Lease or
to terminate, cancel, modify, change, supplement, alter or amend the Subject
Lease in any material respect, and any such surrender of the leasehold estate
created by the Subject Lease or termination, cancellation, modification, change,
supplement, alteration or amendment of the Subject Lease without the prior
written consent of the Beneficiary shall be voidable at the Beneficiary’s
option,  and of no force and effect.

 

(c)                                  Supplementing the provisions of Paragraph
51(b), it is understood and agreed that the Grantor shall not, without the
Beneficiary’s prior written consent, elect to treat the Subject Lease as
terminated under Section 365(h)(1) of the Bankruptcy Code.  Any such election
made without the Beneficiary’s prior written consent shall be void.  The Grantor
hereby unconditionally assigns, transfers and set over to the Beneficiary all of
the Grantor’s claims and rights to the payment of damages arising under the
Bankruptcy Code from any rejection by the lessor under the Subject Lease.  The
Beneficiary shall have the right to proceed in its own name or in the name of
the Grantor in respect of any claim, suit, action or proceeding relating to the
rejection of the Subject Lease, including, without limitation, the right to file
and prosecute, to the exclusion of the Grantor, any proofs of claim, complaints,
motions, applications, notices and other documents, in any case in respect of
such lessor under the Bankruptcy Code.  This assignment constitutes a present,
irrevocable and unconditional assignment of the foregoing claims, rights and
remedies, and shall continue in effect until all of the Obligations secured by
this Deed of Trust shall have been satisfied and discharged in full.  Any
amounts received by the Beneficiary as damages arising out of the rejection of
the Subject Lease as aforesaid shall be applied first to all costs and expenses
of the Beneficiary (including, without limitation, attorneys’ fees) incurred in
connection with the exercise of any of its rights or remedies under this
Paragraph 51 and then shall be applied against the Obligations in such order,
priority and proportion as the Beneficiary shall determine.  If any action,
motion or notice shall be commenced or filed in respect of the Grantor, as
lessee under the Subject Lease, or all or any portion of the Trust Property in
connection with any case under the Bankruptcy Code, the Grantor shall give the
Beneficiary prompt written notice thereof and the Beneficiary shall have the
option, to the exclusion of the Grantor, exercisable upon notice from the
Beneficiary to the Grantor, to conduct and control any such litigation with
counsel of the Beneficiary’s choice.  The Beneficiary may proceed in its own
name or in the name of the Grantor in connection with any such litigation, and
the Grantor agrees to execute any and all powers, authorizations, consents and
other documents required by the Beneficiary in connection therewith.  The
Grantor shall, upon demand, pay to the Beneficiary all costs and expenses
(including, without limitation, attorneys’ fees) paid or incurred by the
Beneficiary in connection with the prosecution or conduct of any such
proceedings.  Any such costs or expenses not paid by the Grantor as aforesaid
shall be secured by this Deed of Trust and shall be added to the Obligations. 
The Grantor shall not commence any action, suit, proceeding or case, or file any
application or make any motion, in respect of the Subject Lease in any such case
under the Bankruptcy Code without the prior written consent of the Beneficiary. 
The Grantor shall, immediately after obtaining knowledge thereof, notify the
Beneficiary and its counsel, by telecopy to the numbers set forth in the Loan
Agreement, of any filing by or against the lessor under the Subject Lease of a
petition under the Bankruptcy Code.  The Grantor shall thereafter

 

30

--------------------------------------------------------------------------------


 

forthwith give written notice of such filing to the Beneficiary, setting forth
the date of such filing, the court in which the petition was filed and the
relief sought therein.  The Grantor shall promptly deliver to the Beneficiary,
following receipt, any and all notices, summonses, pleadings, applications and
other documents received by the Grantor in connection with any such petition and
any proceedings relating thereto.

 

(d)                                 If the Grantor shall default in the
performance or observance of any term, covenant or condition of the Subject
Lease on the part of the Grantor, as lessee thereunder, to be performed or
observed, then, without limiting the generality of the other provisions of this
Deed of Trust and without waiving or releasing the Grantor from any of its
obligations hereunder, the Beneficiary shall have the right, subject to the last
sentence of this Paragraph 51(d), but shall be under no obligation, to pay any
sums and to perform any act or take any action as may be appropriate to cause
all of the terms, covenants and conditions of the Subject Lease on the part of
the Grantor, as lessee thereunder, to be performed or observed to be promptly
performed or observed on behalf of the Grantor, to the end that the rights of
the Grantor in, to and under the Subject Lease shall be kept unimpaired and free
from default.  If the Beneficiary shall make any payment or perform any act or
take action in accordance with the preceding sentence, the Beneficiary will
notify the Grantor of the making of any such payment, the performance of any
such act, or the taking of any such action.  All sums so paid by the Beneficiary
and all costs and expenses incurred by the Beneficiary in connection with the
performance of any such act shall be paid by the Grantor to the Beneficiary upon
demand with interest at the Default Rate from the date of the payment or
incurrence thereof, and the same shall be deemed to be secured by this Deed of
Trust and shall be a lien on the Trust Property prior to any right, title to,
interest in or claim upon the Trust Property attaching subsequent to the lien of
this Deed of Trust.  In any such event, subject to the rights, if any, of
sublessees and other occupants under the Leases, the Beneficiary and any person
designated by the Beneficiary shall have, and are hereby granted, the right to
enter upon the Trust Property at any time and from time to time for the purpose
of taking any such action.  If the lessor under the Subject Lease shall deliver
to the Beneficiary a copy of any notice of default sent by said lessor to the
Grantor, as lessee under the Subject Lease, or otherwise notify the Beneficiary
of such a default, any such notice shall provide full protection to the
Beneficiary for any action taken or omitted to be taken by the Beneficiary, in
good faith, in reliance thereon and, in any case, irrespective of whether or not
an Event of Default shall have occurred hereunder.

 

(e)                                  The Grantor hereby irrevocably appoints the
Beneficiary its true and lawful attorney-in-fact in its name or otherwise to do
any and all acts and to execute any and all documents which in the reasonable
opinion of the Beneficiary may be necessary or desirable to preserve any rights
of the Grantor in, to or under the Subject Lease, or any occupancy lease,
license, franchise or concession, including, without limitation, the right (but
not the obligation) to cure any defaults of the Grantor as lessee under the
Subject Lease, preserve any rights of the Grantor whatsoever in respect of any
part of the Trust Property or to execute an extension or renewal of the Subject
Lease as hereinafter set forth.  Subject to the Grantor’s rights to require the
same under the Subject Lease, the Grantor shall, within five (5) days of request
by the Beneficiary, request from the lessor under the Subject Lease such
certificates of estoppel with respect to compliance by the Grantor with the
terms of the Subject Lease as may be requested by the Beneficiary and shall
thereafter use reasonable efforts to obtain such certificates of estoppel from
such lessor.

 

31

--------------------------------------------------------------------------------


 

(f)                                    The generality of the provisions of this
Paragraph 51 relating to the Subject Lease shall not be limited by other
provisions of this Deed of Trust or any other agreement between the Beneficiary
and the Grantor, setting forth particular obligations of the Grantor which are
also required of the Grantor as tenant under the Subject Lease.

 

(g)                                 If the Grantor shall become the fee owner of
the Premises and/or the Improvements, the Trust Property shall be deemed to
include all right, title and interest of the Grantor (as fee owner) in and to
the Premises, the Improvements and the remaining Trust Property, and this Deed
of Trust shall be spread accordingly.

 

(h)                                 If a deed of trust shall be placed against
the fee interest in the Premises and for the Improvements of the lessor under
the Subject Lease, the Grantor shall not subordinate the Subject Lease to the
lien of any such fee deed of trust.

 

52.                                 New Subject Lease with The Beneficiary.

 

If the Subject Lease shall be terminated prior to the scheduled expiration of
its term due to a default or event of default thereunder, and if pursuant to any
provision of the Subject Lease or otherwise pursuant to an agreement between the
Beneficiary and such lessor, the Beneficiary or its designee shall acquire from
the lessor under the Subject Lease a new lease of the Premises and the
Improvements, the Grantor shall have no right, title or interest in or to such
new lease or the leasehold estate created thereby, or renewal privileges therein
contained.

 

53.                                 No Merger of Fee and Leasehold Estates.

 

So long as any portion of the Obligations shall remain unpaid, and unless the
Beneficiary shall otherwise consent, the fee title to the Premises and the
Improvements and the leasehold estate therein created pursuant to the provisions
of the Subject Lease shall not merge, but shall always be kept separate and
distinct, notwithstanding the union of such estates in the Grantor or in any
other person, by purchase, operation of law or otherwise.  If the Beneficiary
shall acquire the fee title to the Premises and the Improvements and the
leasehold estate therein created pursuant to the provisions of the Subject
Lease, by foreclosure of this Deed of Trust or otherwise, such estates shall not
merge as a result of such acquisition and shall remain separate and distinct for
all purposes after such acquisition unless and until the Beneficiary shall elect
to merge such estates.

 

54.                                 The Trustee.

 

(a)                                  Successor Trustee.  The Trustee may resign
by the giving of notice of such resignation in writing addressed to the
Beneficiary, or may be removed at any time, with or without cause, by an
instrument in writing duly executed by the Beneficiary.  The Beneficiary shall
concurrently give notice of any such resignation or removal to the Grantor.  In
case of the death, resignation or removal of the Trustee, a successor Trustee
may be appointed by the Beneficiary without other formality than an appointment
and designation in writing unless otherwise required by applicable law.  Such
appointment and designation will be full evidence of the right and authority to
make the same and of all facts therein recited, and upon the making of any such
appointment and designation, this Deed of Trust will vest in the named successor
the Trustee all the right, title and interest of the Trustee in the Trust
Property, and said

 

32

--------------------------------------------------------------------------------


 

successor will thereupon succeed to all the rights, powers, privileges,
immunities and duties hereby conferred upon the Trustee.  All references herein
to the Trustee will be deemed to refer to the Trustee or trustees from time to
time acting hereunder.

 

(b)                                 Trustee’s Powers.  At any time, or from time
to time without liability therefor and without notice, upon written request of
the Beneficiary and presentation of this Deed of Trust for endorsement, and
without affecting the personal liability of any person for payment of the
indebtedness secured hereby or the effect of this Deed of Trust upon the
remainder of the Trust Property, the Trustee may (i) reconvey any part of the
Trust Property, (ii) consent in writing to the making of any map or plat
thereof, (iii) join in granting any easement thereon, or (iv) join in any
extension agreement or any agreement subordinating the lien or charge hereof.

 

(c)                                  Request for Notice.  The Grantor hereby
requests that a copy of any notice of default and a copy of any notice of sale
hereunder be mailed to the Grantor at the address set forth in the heading of
this Deed of Trust.

 

(d)                                 Full Reconveyance by the Trustee.  To the
extent that the Trustee’s signature  is necessary on any full reconveyance of
this Deed of Trust then, upon written request of the Beneficiary stating that
all sums secured hereby have been paid, and upon surrender of this Deed of Trust
to the Trustee for cancellation and retention (or disposal in accordance with
applicable law), and upon payment by the Grantor of the Trustee’s fees, the
Trustee shall reconvey to the Grantor, or to the person or persons legally
entitled thereto, without warranty, any portion of the Trust Property then held
hereunder.  The recitals in such reconveyance of any matters or facts shall be
conclusive proof of the truthfulness thereof.  The grantee in any reconveyance
may be described as the person or persons legally entitled thereto.

 

(e)                                  Indemnity.  The Grantor shall indemnify the
Trustee against all claims, actions, liabilities, judgments, costs, attorneys’
fees or other charges of whatsoever kind or nature made against or incurred by
the Trustee, and arising out of the performance by the Trustee of the duties of
the Trustee hereunder (except those arising from the Trustee’s grossly negligent
acts).  The foregoing indemnity shall not terminate upon release, foreclosure or
other termination of this Deed of Trust.

 

(f)                                    The Beneficiary Action in Lieu of The
Trustee.  Notwithstanding anything contained in this Paragraph 54 or elsewhere
in this Deed of Trust to the contrary, the Beneficiary may take any actions
(other than the exercise of the power of sale) which the Trustee is authorized
to take in all cases where trustees are not required by custom, practice or law
to take such actions on behalf of a beneficiary under a deed of trust.

 

55.                                 NRS 106.300-400.  This Deed of Trust secures
future advances under the Loan Agreement.  The maximum principal amount secured
hereunder at any time is $3,000,000.  This Deed of Trust is intended to be
governed by NRS 106.300-400.  As set forth in the Loan Agreement, the
Beneficiary reserves the right to not make any further Advances upon receipt of
a notice of termination from the Grantor contemplated by said statute.

 

33

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Grantor has duly executed this Deed of Trust the day and
year first above written.

 

 

S&W OF LAS VEGAS, L.L.C.

 

 

By:  The Smith & Wollensky Restaurant
Group, Inc., Sole Member

 

 

 

 

 

By:

/s/ Alan M. Mandel

 

 

 

Name: Alan M. Mandel

 

 

Title: Secretary

 

 

STATE OF NEW YORK

)

 

ss.:

COUNTY OF NEW YORK

)

 

On the 29th day of January in the year 2004 before me, the undersigned, a Notary
Public in and for said State, personally appeared Alan M. Mandel, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

 

 

 

/s/ Maria A. Chang

 

 

Notary Public

 

 

Maria A. Chang

 

 

Notarized

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Legal Description

 

All that real property situated in the County of Clark, State of Nevada, bounded
and described as follows:

 

The South 120 feet of the West Half (W 1/2) of the Northwest Quarter (NW 1/4) of
the Southwest Quarter (SW 1/4);

 

AND

 

The North 10 feet of the West One-Half (W 1/2) of the Southwest Quarter (SW 1/4)
of the Southwest Quarter (SW 1/4) of Section 21, Township 21 South, Range 61
East, M.D.B. & M.

 

EXCEPTING THEREFROM  all State and County roads and highways.

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

(Description of Subject Lease)

 

Lease With An Option to Purchase, dated February 9, 1998, as modified by a First
Amendment to Lease Agreement, dated May 8, 1998 and by a Second Amendment to
Lease Agreement dated April 29, 2003; a memorandum of which was recorded
pursuant to an instrument entitled Memorandum of Lease with an Option to
Purchase recorded on February 12, 1998 in Book 980212 as Instrument No. 00979 in
the official records of Clark County, Nevada and also recorded on February 17,
1998 in Book 980217 as Instrument No. 00838.

 

--------------------------------------------------------------------------------


 

Assessor’s Parcel No. 162-21-301-014

 

 

S&W OF LAS VEGAS, L.L.C., Grantor

 

TO FIRST AMERICAN TITLE COMPANY OF NEVADA, INC., Trustee

 

FOR THE BENEFIT OF

 

MORGAN STANLEY DEAN WITTER
COMMERCIAL FINANCIAL SERVICES, INC., Beneficiary

 

 

LEASEHOLD DEED OF TRUST

( NEVADA )

 

 

Dated:

As of January 30, 2004

 

 

Location:

3767 Las Vegas Boulevard South

 

Las Vegas, Clark County, Nevada

 

 

 

 

RECORD AND RETURN TO:

 

 

Esanu Katsky Korins & Siger, LLP

605 Third Avenue

New York, New York 10158

Attention:

Stephen D. Brodie, Esq.

 

--------------------------------------------------------------------------------
